Name: Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff preferences for 1987 in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 373/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3924/86 of 16 December 1986 applying generalized tariff preferences for 1987 in respect of certain industrial products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Econ ­ omic Community opened generalized tariff preferences commencing in 1971 , notably in respect of finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of applica ­ tion of this system of preferences expired on 3 1 Decem ­ ber 1980 ; Whereas, however, the positive role played by this sys ­ tem in improving access for developing countries to the markets of the preference-giving countries was recog ­ nized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preference scheme would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas, therefore, the Community has decided to apply generalized tariff preferences, in the context of the conclusions agreed in UNCTAD in accordance with the intention expressed in the said Committee, in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a . later date, thus maintaining the possi ­ bility of remedying any unfavourable situations which might arise following implementation of the system, including such situations in the African, Caribbean and Pacific States (ACP States); Whereas, since the extension of its generalized tariff preferences scheme for a second 10-year period ( 1981 to 1990), the Community has decided to modify one of the fundamental characteristics of it to give the benefi ­ ciary countries a more equitable access to the preferen ­ tial advantages . In order to attain this the Community had decided to apply a preferential treatment which takes account of the particular situation of each of the beneficiaries and to proceed to a system of individual tariff ceilings for certain sensitive products ; the least ­ developed countries are not subject to ceilings ; ever since then, the annual adaptations of the community scheme responds, for the most part, to the double imperative of the differentiation of the preferential advantages and of simplifications ; the identification of the products and the countries to treat selectively takes place with regard to the sensitivity of the sectors and to the community market situation of the products in question as well as consideration of the degree of industrial development and the competitiveness of these countries ; Whereas the tariff ceiling arrangements mentioned above must be applied in such a way as to differentiate between the products in Annex I by means, on one hand, of Community tariff quotas and fixed duty free amounts for products Originating in the most competi ­ tive countries and, on the other hand, by means of ceil ­ ings for products in Annex I originating in other less competitive countries : Whereas the products in Annex II should be made sub ­ ject to surveillance for essentially statistical purposes ; Whereas, since the intermediate revision of the scheme for the years 1986 to 1990, the Community has estab ­ lished that :  the latter responds satisfactorily to the fixed objec ­ tives,  the beneficiary countries continue, however, to use the preferential advantages in an unequal manner, (') OJ No C 289, 17 . 11 . 1986, p. 1 . O OJ No C 322, 15 . 12 . 1986. 0 OJ No C 333 , 29 . 12 . 1986. No L 373/2 Official Journal of the European Communities 31 . 12 . 86 Declaration, the Community reaffirmed that special treatment should, whenever possible, be granted to the least developed among the developing countries ; whereas, therefore, charges on products originating in the least developed of the developing countries listed in Annex IV to this Regulation should not be subject to the Community quota or ceiling ; Whereas to reflect better in the preferential amounts the development of commercial exchange flows of the Community it is appropriate, with a view to the overall improvement of the system, to pursue the process of bringing up to date these amounts already broached by the Community in 1986 and which concern the prod ­ ucts in Annex I ;  the objectives of the scheme have been reached in certain cases by the most competitive beneficiary countries ; that on the basis of the considerations , the Community has decided :  to maintain for the second half of the decade the fundamental characteristics of the scheme, notably the grant, within certain limits, of the total suspen ­ sion of custom duties ,  to accentuate the differentiation of the preferential advantages from which the most competitive coun ­ tries benefit and to enlarge at the same time the pref ­ erential access to the least competitive countries ; Whereas provision should be made in 1987 for the pur ­ suit of more accentuated differentiation in the grant of advantages under the scheme to the more competitive countries  both in terms of market share and export capacity  and whereas it is therefore appropriate to reduce the preferential amounts by 50 % for certain products originating in those countries , marked with three asterisks in Annex I to this Regulation, subject to the tariff quota arrangement ; whereas the criteria to be adopted for such a reduction are based on the competi ­ tive capacity of the beneficiary country concerned, this capacity being expressed in the case of a specific prod ­ uct either by this country's participation in the Com ­ munity 's total imports or by the ratio of the preferential volume amount opened for this country to the total Community imports from the same country ; whereas , in addition, the level of economic development of the country concerned has also been taken into account ; whereas , with regard to the application of the first crite ­ rion, a share has been set at 20% of the 1983 total extra-EEC imports of the product being referred to, while recourse to the second criterion is made where the total imports of the product in question have, in accordance with the mean of the two preceding years , exceeded by at least 10 times the tariff quota amount ; Whereas, for the same reasons , it is essential to update the reference bases to take into consideration for the examination of the situation resulting from preferential importations of the products in Annex II ; however, it is right to initiate the revision of the method of calculat ­ ing the abovementioned reference bases ; to this effect, the taking into account of a percentage of total impor ­ tations for each of these products into the Community seems to answer these objectives ; according to the new method of calculation, the reference bases for 1987 cor ­ respond in general to 5 % of the total importations into the Community in 1984 of each of the products con ­ cerned originating in a third country ; the products of Annex II affected by footnote * (e) are subject to refer ­ ence bases corresponding to 5 % only of the said importations ; the new method of calculation brings , at one and the same time, increases and decreases in reference bases but leads to an improvement of the global offer for the products of Annex II ; Whereas for the purposes of applying this Regulation, the rates of conversion into national currencies of the value in ECU in which the preferential amounts are expressed shall be those fixed on the first working day of October 1986 and they shall remain in force from 1 January to 31 December 1987 ('); Whereas the abovementioned reasons that have justi ­ fied the criteria of competitiveness remain valid and whereas the maintenance of preferential benefit for the most competitive countries is not justified and a redis ­ tribution and a re-evaluation of the supply are neces ­ sary ; it is appropriate to pursue the differentiation and to initiate the suppression of the preferential benefit for certain countries mentioned in 1986 for the eleven products per country, designated by a footnote, for 1986 meeting the abovementioned criteria, based on the ability of each country concerned to compete, that being established by a 20 % share of the total extra ­ EEC imports in the course of 1983 for a specified prod ­ uct where that product per country was subject to a tariff quota in 1985 ; whereas, the level of economic development of the country concerned has also been taken into account for these products ; Whereas , in respect of the Community tariff quotas specified in Annex I , it is necessary in particular to ensure equal and continuous access for all Community importers to the abovementioned quotas , and to ensure uninterrupted application of the rate laid down for those quotas /to all imports of the products concerned into all the Member States until the quotas are used up ; Whereas , however, in the multilateral trade negotia ­ tions , in accordance with paragraph 6 of the Tokyo f 1 ) OJ No C 246, 2 . 10 . 1986, p. 1 31 . 12 . 86 Official Journal of the European Communities No L 373/3 whereas , having regard to the principles set out above, an arrangement whereby the quotas are apportioned among the Member States would best respect their Community nature ; whereas, moreover, to this end and in the context of such an arrangement, the actual charges against the quotas could relate only to products entered for free circulation and accompanied by a certi ­ ficate of origin ; whereas, moreover, the reserve thus constituted tends to avoid making the system of utilization of the quota excessively rigid, to the detriment of each of the devel ­ oping countries concerned, and contributes to achiev ­ ing the aim already mentioned of improving the gener ­ alized preferences system ; whereas , to this end and to accord importers in each Member State some degree of security, the first tranche of the Community quota should be fixed at about 80 % of the quota volumes ; Whereas the application of the generally accepted prin ­ ciples in respect of the apportionment of the Com ­ munity tariff quotas which have been opened hitherto cannot be reconciled with the continuity necessary for the application of the tariff preferences concerned ; whereas it would accordingly be advisable to adopt a fixed scale for apportioning the Community tariff quo ­ tas concerned among the Member States ; whereas , using as a basis general economic criteria relating to external trade, gross national product and population, the percentages for the initial shares of the Member States in the quota amounts are as follows for the quota year under consideration : Whereas Member States may exhaust their initial shares for the tariff quotas given in Annex I at different rates ; whereas , to avoid disruption of supplies on this account, it should be provided that each Member State which has^ almost used up one of its initial shares should draw an additional share from the correspond ­ ing reserve ; whereas this must be done by each Mem ­ ber State as and when each of its additional shares is almost entirely used up and repeated as many times as each of the reserves allows ; whereas each of these ini ­ tial and additional shares must be available for use until the end of the quota period ; whereas , however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to at least 60 % of their initial share ;Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 10,0%, 4,6 %, 24,3 %, 1,9%, 5,9 %, 17,8%, 0,9 %, 15,0%, 1,5%, 18,1 % ; Whereas , if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State , it is essential that that Member State return a portion of it to the corres ­ ponding reserve in order to prevent a part of the Com ­ munity quota from remaining unused in one Member State when it could be used in others ; Whereas such tariff exemptions should be reserved for products originating in the countries or territories under consideration, the concept of 'originating products ' being adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 ('); Whereas, however, taking into account the more pre ­ cise information already available concerning trade in plywood, blockboard, laminboard, battenboard and similar laminated products , falling within heading No 44.15 of the Common Customs Tariff, the above ­ mentioned percentages should be adjusted as follows Benelux Denmark Germany - Greece Spain France Ireland Italy Portugal United Kingdom 4,40 %, 5,90 %, 7,69 %, 0,19%, 2,09 %, 0,30 %, 2,02 %, 0,86 %, 0,16%, 76,40% ; Whereas the Community preference arrangements applicable to Yugoslavia result exclusively from the Agreement between the Community and the Socialist Federal Republic of Yugoslavia (2) whereas, therefore, for products which are submitted to Community tariff ceilings within the framework of the Agreement between the Community and this country on the one hand, and for the products listed in Annex I of the present Regulation on the other hand, the movement certificate EUR 1 shall be deemed the only documen ­ tary evidence for the granting of tariff preferences prov ­ ided for by the said Agreement ; Whereas from 1 March 1986, the Kingdom of Spain and the Portuguese Republic shall apply the Com ­ Whereas , to take account of future import trends in the various Member States in respect of the tariff quotas given in Annex I and to mitigate any inadequacy in the initial allocation , the quotas should, as a general rule, be divided into two tranches, the first being appor ­ tioned among Member States and the second held as a reserve to cover the subsequent requirements of Mem ­ ber States which have exhausted their initial shares ; (') OJ No L 148 , 28 . 6 . 1968 , p. 1 . (2) OJ No L 147 , 4. 6 . 1981 , p . 6 and OJ No L 41 , 14. 2 . 1983 . No L 373/4 Official Journal of the European Communities 31 . 12 . 86 of the present Regulation and to apply to the collec ­ tion , preparation and transmission of these statistics Council Regulations (EEC) No 1445/72 (3), (EEC) No 3065/75 (4) and (EEC) No 1736/75 (5); Whereas , in order to ensure a better transparency of the system, it is necessary to publish both the annual charges recorded against the tariff measures and the tariff ceilings which have reached the 100 % level ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning, in particular, the administration of quota shares allo ­ cated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : munity system of generalized preferences , in compli ­ ance with Articles 178 and 365 of the Act of Accession ; whereas, therefore , the envisaged volumes of the prefer ­ ential imports must be increased ; the amounts foreseen by the preferential importations in 1986 have been increased taking account of this Accession ; Whereas special provisions shall be laid down for cer ­ tain chemical products ; whereas equal access for all importers to the entire Community market should be ensured and at the same time greater security in the use of preferential amounts ; whereas fixed duty free amounts without allocation amongst the Member States should therefore be opened for those products ; whereas the preferential benefit must cease \yhen those amounts are reached ; Whereas , in the case of the Community tariff ceilings listed in Annex I , the desired objectives may be attained by applying a method of administration based on the charging at Community level , against the above ­ mentioned ceilings, of imports of the products con ­ cerned as and when these products are entered for free circulation and are accompanied by a certificate of ori ­ gin ; whereas this method of administration must make provision for the reintroduction of the levying of cus ­ toms duties, in accordance with the appropriate proced ­ ures, as soon as the said ceilings are reached at Com ­ munity level ; Whereas, having regard to the rules applying to the repayment or remission of import or export duties , and in particular to Council Regulation (EEC) No 1430/ 79 (') and Commission Regulation (EEC) No 3040/ 83 (2) a procedure should be laid down to regularize imports actually made within the quotas and/or other preferential tariff limits opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; to avoid these regularizations leading to excessive tariff ceiling over ­ runs , it is appropriate to provide at the same time that the Commission may take measures to stop the charges ; Whereas such methods of administration call for close and particularly rapid cooperation between Member States and the Commission, which must, in particular, be able to observe the extent to which charges are made against the quotas , ceilings and other preferential tariff limits, and inform the Member States thereof ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of cus ­ toms duties when any of the ceilings are reached ; Whereas it is necessary to establish complete statistics on imports admitted in accordance With the provisions Article 1 , 1 . From 1 January to 31 December 1987 , the Common Customs Tariff duties on the products listed in Annexes I and II shall be totally suspended. In the case of the products listed in Annex I , this tariff sus ­ pension shall be accorded within the framework of tariff quotas , fixed duty free amounts . The products listed in Annex II shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 14. Spain and Portugal shall apply to the importation of the aforementioned products the customs duties estab ­ lished according to Articles 178 and 365 of the Act of Accession of 1985 . For the purposes of the application of this Regulation, the rates of conversion into national currencies of the value in ECU in which the preferential amounts are expressed shall be those fixed on 1 October 1986 and they shall remain in force from 1 January to 31 Decem ­ ber 1987 (6). 2 . The arrangements provided for in paragraph 1 shall apply solely :  to each country or territory listed in column 4 of Annex I , for each of the products or groups of prod ­ ucts listed in columns 2 and 3,  for the same products or groups of products listed in Annex I to every other country or territory listed in Annex III , excepting Yugoslavia, (') OJ No L 175 , 12.7 . 1979, p . 1 . (2) OJ No L 297, 29 . 10 . 1983 , p . 13 . (3) OJ No L 161 , 17.7 . 1972, p. 1 . (4) OJ No L 307 , 27 . 11 . 1975 , p. 1 . O OJ No L 183 , 14.7 . 1975 , p. 3 . (6) OJ No C 246, 2 . 10. 1986, p. 1 . 31 . 12 . 86 Official Journal of the European Communities No L 373/5  to each of the countries or territories listed in Annex III , for the products listed in Annex II . 3 . The preferential benefit foreseen in paragraph 1 is not applicable to countries listed in footnote (d) to Annexes I and II . 4 . The admittance to the preferential benefit system established by this Regulation is subordinated to the definition of origin of the products which is adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . For products originating in Yugoslavia, which are sub ­ mitted to Community tariff ceilings within the frame ­ work of the agreement between the Community and Yugoslavia, the movement certificate EUR 1 shall be deemed the only documentary evidence for the granting of tariff preferences as provided for by the said Agreement . 5 . The Community tariff quotas , fixed duty free amounts and ceilings shall be administered in accord ­ ance with the provisions set out below. Article 4 1 . Where a Member State has used 90 % or more of one of its initial shares as fixed in Annex I , or of that share minus any portion returned to the reserve pur ­ suant to Article 6, it shall forthwith, by notifying the Commission, draw a second share , to the extent that the reserve so permits, equal to 10 % of its initial share, rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State , after exhausting one of its initial shares, has used 90% or more of the second share drawn by it, that Member State shall draw a third share, under the conditions laid down in paragraph 1 , equal to 5 % of its initial share . 3 . Where a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it , that Member State shall, under the same condi ­ tions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used up. Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may, whilst informing the Com ­ mission, limit the aggregate total of its additional shares to 60% or to a higher proportion of its initial share . SECTION I Provisions concerning the administration of the Community tariff quota relating to products listed in Annex I Article 2 The total suspension of customs duties within the framework of the Community tariff quotas referred to in Article 1 ( 1 ) tariff duties shall be granted to each country or territory listed in column 4 of Annex I , for the products specified in columns 2 and 3 against the name of the country or territory concerned, together with details in column 5 of the amount of the indivi ­ dual quota . Article 5 Without prejudice to the provisions of Article 6, addi ­ tional .shares drawn pursuant to Article 4 shall be valid until 31 December 1987 .Article 3 1 . A first tranche of 80% of each of the Community tariff quotas listed in Annex I , the apiount of which is shown in column 6 of Annex I , shall be apportioned among the Member States ; the shares for each Member State shall , subject to Article 6, be valid until 31 December 1987 and shall be those indicated in col ­ umn 7 of Annex I against each product or group of products subject to quotas listed therein . In the case of products falling within heading No 44.15 , however, the first tranche shall amount to 98,5 % of the quota amount. 2 . The second tranche of each of the tariff quotas shall constitute the reserve specified in each case in col ­ umn 8 of Annex I. Article 6 The Member States shall return to the reserve, not later than 1 October 1987 the unused portion of their initial share which on 15 September 1987 exceeds 15 % of the initial amount. They may return a larger portion if there are grounds for believing that such portion may not be used . At the request of the Commission they may also make anticipatory returns . The Member States shall , not later than 1 October 1987 notify the Commission of the total quantities of the No L 373/6 Official Journal of the European Communities 31 . 12 . 86 products in question imported up to 15 September 1987 and charged against the Community quotas , and of any portion of their initial shares returned to the reserve . of countries indicated in the footnote (e), shall be administered by the Commission . If an importer presents in a Member State a certificate of entry into free circulation, including a request for preferential benefit for a product subject to a fixed duty free amount and if this request is accepted by the Cus ­ toms authorities the Member State concerned shall draw, by means of notification to the Commission, a quantity corresponding to its needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission following the date of acceptance of the certificate of entry into free circulation by the Customs authorities of the Mem ­ ber State concerned, to the extent that the balance of the said amount permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the correspond ­ ing amount . If the quantities requested are greater than the available balance of the fixed duty free amount, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . Article 7 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 3 and 4 and shall , as soon as the information reaches it , inform each Member State of the extent to which the reserve h^s been used up . It shall , not later than 15 October 1987 inform the Member States of the amount still in reserve following any return of shares pursuant to Article 6 . It shall ensure that, when an amount exhausting the reserve is drawn , the amount so drawn does not exceed the balance available and to this end shall notify the amount of that balance to the Member State making the last drawing. The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 4 are opened in such a way that imports may be charged without interruption against their cumulative shares of the Community tariff quotas . Article 8 The Member States shall take, all appropriate measures to ensure free access to the shares which have been allocated to them for importers of the products in ques ­ tion who are established in their territory . Article 11 1 . The Commission shall keep account of the quan ­ tities drawn by the Member States according to Article 10 and shall inform each of them as soon as it receives notification of the amounts in question having been used up. It shall ensure that the drawings are limited to the quantities available . The fact that the fixed amounts have been used shall forthwith be brought to the notice of Member States . This communication shall be the subject of a publica ­ tion in the Official Journal of the European Communi ­ ties, C Series . 2 . Each Member State shall guarantee to importers of the products mentioned above free access to the fixed duty free amounts . It shall take all the measures neces ­ sary to ensure that the drawings which are carried out under Article 10 make it possible to charge, without interruption, against these amounts . Article 9 By 29 February 1988 at the latest , Member States shall notify the Commission of the final total of the quanti ­ ties charged and any balance of the shares still unused at 31 December 1987 . Up to the limit of the balance remaining, and at the request of the Member States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the other Member States thereof. SECTION III Provisions concerning the administration of the Community tariff ceilings relating to products listed in Annex I and the reference base relating to products listed in Annex II Article 12 Subject to Articles 13 and 14, the preferential tariff ceil ­ ing arrangements shall be accorded for products in Annex I, to each of the countries or territories listed in SECTION II Provisions concerning the administration of fixed duty free amounts Article 10 The fixed duty free amounts, relating to products shown in column 10 of Annex I and opened in respect 31 . 12 . 86 Official Journal of the European Communities No L 373/7 Annex III , other than those listed in column 4 of Annex I and those shown by the footnote (e) within the limits of the amounts specified in column 10 against each product or group of products . The Commission, on receiving these communications , shall inform the other Member States thereof. Article 16 Articles 13 , 14 and 15 shall not apply to the imports in question originating in the countries set out in Annex IV. Article 13 As soon as the individual ceilings, as fixed in accord ­ ance with Article 12 and which are laid down for imports into the Community of products originating in any of the countries or territories referred to in Article 1 (2), are reached at Community level , the levy ­ ing of customs duties on imports of the products in question originating in each of the countries and terri ­ tories concerned may be reintroduced until the end of the period referred to in Article 1(1 ). SECTION IV General provisions Article 1.4 Where the preferential imports of products listed in Annex II , originating in one or more beneficiary coun ­ tries, causes or threatens to cause economic difficulties in the Community, or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States . The reference base to be considered when examining the situation underlying the damage shall be, as a gen ­ eral rule, equal to 5 % of the total importations into the Community, originating from third countries in 1984. Article 1 7 1 . The extent to which the quotas of the Member States are used up shall be determined on the basis of imports of the products in question entered for free cir ­ culation on the basis of the customs value of the said products, accompanied by a certificate of origin in accordance with the rules laid down in Article 1 (3 ). 2 . Imports of the products in question shall be charged against import ceilings or other preferential tariff limits, as and when the products are entered for free circulation, on the basis of the customs value of the said products, accompanied by a certificate of ori ­ gin in accordance with the rules laid down in Article 1 (3). 3 . Goods may be charged against a ceiling or otlier preferential tariff limit or admitted under a quota share only if the certificate of origin referred to in para ­ graphs 1 and 2 is submitted before the date on which the levying of duties is reintroduced. 4. The extent to which the Community tariff quotas and ceilings have been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . Article 15 1 . The Commission shall reintroduce the levying of customs duties in respect of any of the countries or ter ­ ritories referred to in Article 1 (2), under the conditions laid down in Articles 13 and 14, by means of a Regula ­ tion . In the case of such reintroductions Spain and Portugal, shall reintroduce the levying of customs duties that they shall apply to third countries on the date in question . 2 . By means of a Regulation, the Commission may, even after 31 December 1987 , take measures to stop quantities being charged against one or other preferen ­ tial tariff limit, if, particularly as a result of regulariza ­ tions of imports , actually made during the period referred to in Article 1 ( 1 ), these limits are exceeded. The Member State which makes such regularization shall communicate the figures of import charges relat ­ ing to this as and when it occurs to the Commission . Article 18 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statisti ­ cal Office of the European Communities the relevant statistical data for the products entered for free circula ­ tion in the quarter concerned under generalized prefer ­ ential treatment in accordance with the provisions of the present Regulation . This data, transmitted accord ­ ing to the headings of the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE), shall show the country of origin, value, quantity and any No L 373/8 Official Journal of the European Communities 31 . 12 . 86 supplementary units as defined by Regulation (EEC) No 1736/75 . opened as well as other information relating to the management of these measures . 3 . The Commission shall ensure the publication in the Official Journal of the European Communities (C Series) of the tariff ceilings as and when they reach 100% utilization. It shall see that the Statistical Office of the European Communities ensures the publication of the annual state of import charges . Article 19 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . 2 . However, in the case of products in Annex I sub ­ ject to quotas , the Member States shall , by the 1 1th day of each month at the latest, forward the list of charges effected during the previous month . In the case of products in Annex I subject to ceilings , the Member States shall forward to the Commission, at its request and under the same conditions , the list of charges effected during the previous month. At the Commission 's request, when the level of 75 % of the ceiling is reached, the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . The Commission can at any moment ask the Member States for import charge figures on the measures Article 20 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1986 . For the Council The President G. HOWE A N N E X I Li st of pr od uc ts su bj ec tt o ze ro du ty Co m m un ity pr ef er en tia lt ar iff qu ot as an d ce ili ng s( b) (c ) C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C C T he ad in g N o an d N IM E X E co d e D es cr ip tio n B en ef ic ia ry co un tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m o u n t o f fi rs tt ra n ch e (E C U )( a) In it ia l sh ar e o f qu ot a am ou nt s al lo ca te d to M em be r S ta te s (E C U )( a) A m ou nt o f re s e rv e (E C U )( a) In di vi du al ce il ­ in g fo rc ou nt rie s or te rr it or ie s ot he r th an th os e u n d er co lu m n 4 (E C U )( a) F ix ed du ty fr ee a m o u n t (E C U )( a) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 01 0 27 .1 0 (2 7. 10 -1 5, 17 , 21 ,2 5, 29 ) P et ro le um oi ls an d oi ls ob ta in ed fr om bi tu ­ m in ou s m in er al s, ot he r th an cr ud e; pr ep ar ­ at io ns no t el se w he re sp ec ifi ed or in cl ud ed , co nt ai ni ng no t le ss th an 70 % by w ei gh t of pe tro le um oi ls or of oi ls ob ta in ed fr om bi tu ­ m in ou s m in er al s, th es e oi ls be in g th e ba si c co ns tit ue nt s of th e pr ep ar at io ns : A . Li gh to ils : II I. Fo ro th er pu rp os es 22 5 80 0 to n n e s 10 .0 02 0 27 .1 0 (2 7. 10 -3 4, 38 , 39 ) B . M ed iu m oi ls : II I. Fo ro th er pu rp os es 89 00 0 to n n e s 10 .0 03 0 27 .1 0 (2 7. 10 -5 9, 69 , 75 ,7 9) C. H ea vy oi ls : I. G as oi l: c) Fo ro th er pu rp os es II .F u el oi l: c) Fo ro th er pu rp os es II I. Lu br ic at in g oi ls ;o th er oi ls : c) To be m ix ed in ac co rd an ce w ith th e te rm s o f A dd it io na l N ot e 7 to C ha pt er 27 d) Fo ro th er pu rp os es 54 7 50 0 to n n e s 10 .0 04 0 28 .1 6 (* ) (2 8. 16 -a ll nu m m be rs ) A m m on ia , an hy dr ou s or in aq ue ou s so lu ­ ti o n 5 92 0 00 0 5 92 0 00 0 (e ) 10 .0 04 3 28 .1 7 A (2 8. 17 -1 1 ,1 5) So di um hy dr ox id e (c au st ic so da ) 80 0 00 0 31. 12 . 86 Official Journal of the European Communities No L 373/9 (a ) U nl es s ot he rw is e in di ca te d. . (b ) Pr ef er en ce sa re no tg ra nt ed in re sp ec to ft he pr od uc ts ,m ar ke d w ith an as te ris k, or ig in at in g in R om an ia . (c ) Pr ef er en ce sa re no tg ra nt ed in re sp ec to ft he pr od uc ts ,m ar ke d w ith tw o as te ris ks ,o rig in at in g in C hi na , (e ) 28 .1 6: B ah ra in ,L ib ya . (1 ) (2 ) (3 ) (4 ) (5 ) ¢ (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 04 5 28 .2 1 (2 8. 21 -a ll nu m be rs ) Ch ro m iu m ox id es an d hy dr ox id es 58 0 00 0 10 .0 05 0 28 .2 8 ex N (2 8. 28 -9 1) A nt im on y ox id es C hi na 42 5 00 0 34 0 00 0 B N L 34 00 0 D K 15 64 0 D 82 62 0 G R 6 46 0 E 20 06 0 F 60 52 0 IR L 3 06 0 I 51 00 0 P 5 10 0 U K 61 54 0 85 00 0 42 5 00 0 10 .0 06 0 28 .3 0 A ex I (2 8. 30 -1 2) . A m m on iu m ch lo ri de C h in a 11 0 00 0 88 00 0 B N L 8 80 0 D K 4 04 8 D 21 38 4 G R 1 67 2 E 5 19 2 F 15 66 4 IR L 79 2 I 13 20 0 P ^ 1 32 0 U K 15 92 8 22 00 0 11 0 00 0 10 .0 07 0 28 .3 0 A II (2 8. 30 -2 0) B ar iu m ch lo ri de C h in a 18 6 20 0 14 8 96 0 B N L 14 89 6 D K 6 85 2 D 36 19 7 G R 2 83 0 E 8 78 9 F 26 51 5 IR L 1 34 1 I 22 34 4 P 2 23 4 U K 26 96 2 37 24 0 18 6 20 0 10 .0 08 0 28 .4 2 A II (2 8. 42 -3 1, 35 ) C ar bo na te s o f so di um R o m an ia 3 30 0 00 0 2 64 0 00 0 B N L 26 4 00 0 D K 12 1 '4 40 D 64 1 52 0 G R 50 16 0 E 15 5 76 0 F 46 9 92 0 IR L 23 76 0 I 39 6 00 0 P 39 60 0 U K 47 7 84 0 66 0 00 0 3 40 0 00 0 10 .0 09 0 28 .4 2 A ex V II (2 8. 42 -7 2) B ar iu m ca rb o n at e C h in a 94 0 00 0 75 2 00 0 B N L 75 20 0 D K 34 59 2 D 18 2 73 6 G R 14 28 8 18 8 00 0 94 0 00 0 No L 373/ 10 Official Journal of the European Communities 31 . 12 . 86 (1 (2 ) (3 4 5 6 - (7 (8 (9 ) (1 0) 10 .0 09 0 (c on t'd ) 28 .4 2 A ex V II (2 8. 42 -7 2) (c on t'd ) . E F IR L I P U K 44 36 8 13 3 85 6 6 76 8 11 2 80 0 11 28 0 13 6 11 2 10 .0 10 0 S od iu m d ic h ro m at e R o m an ia 35 0 00 0 28 0 00 0 70 00 0 35 0 00 0 28 .4 7 B ex II (2 8. 47 -4 1) 28 00 0 12 88 0 68 04 0 . 5 32 0 16 52 0 49 84 0 2 52 0 42 00 0 4 20 0 sn 6 8 0 B N L D K D G R E F IR L I P U K 10 .0 1 0 29 .0 1 D II (2 9. 01 -7 1 ) St yr en e 7 00 0 00 0 7 00 0 00 0 (e ) 10 .0 11 5 29 .0 2 A II 1, 2- D ic hl or oe th an e (e th yl en e di ch lo nd e) 1 00 0 00 0 a) ex 2 (2 9. 02 -2 6) 1 00 0 00 0 80 0 00 0 2 00 0 00 0 5 50 0 00 0 5 50 0 00 0 (e ) 0. 01 20 29 .0 4 A I (2 9. 04 -1 1) M et ha no l( m et hy la lc oh ol ) Li by a (* ** ) 31.12.86 Official Journal of the European Communities No L 373/ 11 B N L D K D G R E F IR L I . P U K 80 00 0 36 80 0 19 4 40 0 15 20 0 47 20 0 14 2 40 0 7 20 0 12 0 00 0 12 00 0 14 4 80 0 29 .0 4 A II I 65 0 00 0 10 .0 13 5 B ut an ol an d is om er s th er eo f ot he r th an no r ­ m al bu ty la lc oh ol ex b) (2 9. 04 -1 8) 10 .0 14 0 29 .0 4 C ex I (2 9. 04 -6 1 ) Et hy le ne gl yc ol 2 50 0 00 0 2 50 0 00 0 (e ) 10 .0 15 0 H yd ro qu in on e (q ui no l) C h in a 65 7 00 0 52 5 60 0 13 1 40 0 65 7 00 0 29 .0 6 B II (2 9. 06 -3 3) B N L D K D G R E F IR L I P U K 52 56 0 24 17 8 12 7 72 1 9 98 6 31 01 0 93 55 7 4 73 0 78 84 0 7 88 4 95 13 4 10 .0 16 0 D ie th yl en e gl yc ol 70 0 00 0 70 0 00 0 (e ) 29 .0 8 B ex I (2 9. 08 -3 2) (e ) 29 .0 1 D II :B ra zi l, Sa ud iA ra bi a. 29 .0 4 A I: B ah ra in ,M al ay si a, R om an ia ,S au di A ra bi a. 29 .0 4 C ex I: M ex ic o, Sa ud iA ra bi a. 29 .0 8 B ex I: S au di A ra bi a. (1 (2 ) O ) 4 5) 6) (7 (8 ) (9 ) (1 0) 10 .0 16 5 29 .1 3 B Ie x b) (2 9. 13 -e x 23 ) Bo rm an -2 -o ne (c am ph or ,s yn th et ic ) 28 0 00 0 10 .0 67 A ce ti c ac id 1 30 0 00 0 29 .1 4 A II a) (2 9. 14 -1 7) 10 .0 17 0 Et hy la ce ta te C h in a .29 .1 4 A II c) ex I (2 9. 14 -3 1) 40 0 00 0 32 0 00 0 80 00 0 40 0 00 0 B N L 32 00 0 D K 14 72 0 D 77 76 0 G R 6 08 0 E 18 88 0 F 56 96 0 IR L 2 88 0 I 48 00 0 P 4 80 0 U K 57 92 0 10 .0 19 0 O xa li c ac id an d its sa lts an d es te rs C h in a 17 0 00 0 13 6 00 0 34 00 0 29 .1 5 A I (2 9. 15 -1 1) 17 0 00 0 B N L y1 3 60 0 D K 6 25 6 D 33 04 8 G R 2 58 4 E 8 02 4 F : 24 20 8 IR L 1 22 4 I 20 40 0 P 2 04 0 U K 24 61 6 No L 373/ 12 Official Journal of the European Communities 31.12.86 10 .0 20 0 L ac ti c ac id an d it s sa lt s an d es te rs 27 0 00 0 29 .1 6 A I (2 9. 16 -1 1) 0. 02 0 C it ri c ac id 29 .1 6 A IV a) (2 9. 16 -2 1 ) C h in a 20 0 00 0 16 0 00 0 40 00 0 30 0 00 0 B N L 16 00 0 D K 7 36 0 D 38 88 0 G R 3 04 0 E 9 44 0 F 28 48 0 IR L 1 44 0 I 24 00 0 P 2 40 0 U K 28 96 0 10 .0 22 0 C h in a 16 0 00 0 12 8 00 0 32 00 0 29 .1 6 B id ) (2 9. 16 -5 9) O -a ce ty ls al ic yl ic ac id an d its sa lts an d es ­ te rs 16 0 00 0 B N L 12 80 0 D K 5 88 8 D 31 10 4 G R 2 43 2 E 7 55 2 F 22 78 4 IR L 1 15 2 I 19 20 0 P 1 92 0 U K 23 16 8 31 . 12 . 86 Official Journal of the European Communities No L 373/ 13 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 24 0 29 .2 2 A ex II I (2 9. 22 -1 6) Is op ro py la m in e an d its sa lts R om an ia 13 1 40 0 10 5 12 0 B N L 10 51 2 D K 4 83 6 D 25 54 4 G R 1 99 7 E 6 20 2 F 18 71 1 IR L 94 6 I 15 76 8 P 1 57 7 U K 19 02 7 26 28 0 14 0 00 0 10 .0 24 5 29 .2 2 D ex II I (2 9. 22 -5 4) . H al og en at ed ,s ul ph on at ed ,n itr at ed an d ni - . tr os at ed de ri va te s o f to lu id in es 12 0 50 0 10 .0 26 0 29 .2 3 D II I (2 9. 23 -7 5) -G lu ta m ic ac id an d its sa lt s B ra zi l S ou th K or ea T h ai la n d In d o n es ia 65 0 00 0 52 0 00 0 B N L 52 00 0 D K 23 92 0 D 12 6 36 0 G R 9 88 0 E 30 68 0 F 92 56 0 IR L 4 68 0 I 78 00 0 P 7 80 0 U K 94 12 0 13 0 00 0 65 0 00 0 10 .0 27 0 29 .2 4 ex B (2 9. 24 -2 0) C ho li ne ch lo ri de - 25 6 80 0 10 .0 28 0 29 .2 5 B II I ex b) (2 9. 25 -5 3) Pa ra ce ta m ol (I N N ) C h in a 35 0 00 0 28 0 00 0 B N L 28 00 0 D K 12 88 0 D 68 04 0 G R 5 32 0 E 16 52 0 F 49 84 0 IR L 2 52 0 I 42 00 0 P 4 20 0 U K 50 68 0 70 00 0 35 0 00 0 10 .0 30 0 29 .3 5 N (2 9. 35 -6 2) C ou m ar in ,m et hy lc ou m ar in s an d et hy lc ou ­ m ar in s C h in a 15 3 30 0 . 12 2 64 0 B N L 12 26 4 D K 5 64 1 D 29 80 2 G R 2 33 0 E 7 23 6 F 21 83 0 IR L 1 10 4 I 18 39 6 P 1 84 0 U K 22 19 8 30 66 0 15 3 30 0 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 31 0 29 .3 5 ex Q (2 9. 35 -6 8) Fu ra zo lid on e (I N N ) V C h in a 19 0 00 0 15 2 00 0 . B N L 15 20 0 D K 6 99 2 D 36 93 6 G R 2 88 8 E 8 96 8 F 27 05 6 IR L 1 36 8 I , 22 80 0 P 2 28 0 U K 27 51 2 38 00 0 19 0 00 0 10 .0 32 0 29 .3 5 ex Q (2 9. 35 -7 4) M el am in e 60 0 00 0 60 0 00 0 (e ) 10 .0 33 0 29 .3 6 (2 9. 36 -0 0) Su lp ho na m id es C h in a 4 38 0 00 0 3 50 4 00 0 B N L 35 0 40 0 D K 16 1 08 4 D 85 1 47 2 G R 66 57 6 E 20 6 73 6 F 62 3 71 2 IR L 31 53 6 I 52 5 60 0 P 52 56 0 U K 63 4 22 4 87 6 00 0 4 92 8 00 0 10 .0 35 0 29 .3 8 B IV (2 9. 38 -5 0) V it am in C C h in a 70 0 00 0 56 0 00 0 B N L 56 00 0 D K 25 76 0 D 13 6 08 0 G R 10 64 0 E 33 04 0 F 99 68 0 IR L 5 04 0 I 84 00 0 P 8 40 0 U K 10 1 36 0 14 0 00 0 70 0 00 0 ) - 10 .0 36 0 29 .3 8 B V (2 9. 38 -6 0) . O th er v it am in s 82 1 30 0 10 .0 38 0 29 ,4 4 B (2 9. 44 -2 0) C hl or am ph en ic ol (I N N ) C h in a 76 6 50 0 61 3 20 0 B N L 61 32 0 D K 28 20 7 D 14 9 00 8 G R 11 65 1 E 36 17 9 F 10 9 15 0 IR L 5 51 9 I 91 98 0 P 9 19 8 U K 11 0 98 9 15 3 30 0 76 6 50 0 No L 373/ 14 Official Journal of the European Communities 31.12.86 (e ) 29 .3 5 ex Q (M el am in e) :R om an ia ,S au di A ra bi a. (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 39 0 29 .4 4 ex C (2 9. 44 -9 1) (* ) Te tra cy cl in es C hi na 3 00 0 00 0 2 40 0 00 0 B N L D K D G R E F IR L I P U K 24 0 00 0 11 0 40 0 58 3 20 0 45 60 0 14 1 60 0 42 7 20 0 21 60 0 36 0 00 0 36 00 0 43 4 40 0 60 0 00 0 4 70 9 00 0 - ' 10 .0 39 5 ex 30 .0 4 (3 0. 04 -3 1) W ad di ng an d ar tic le s of w ad di ng 1 40 0 00 0 10 .0 40 0 31 .0 2 B (* ) (3 1. 02 -1 5) U re a co nt ai ni ng m or e th an 45 % by w ei gh t of ni tro ge n on th e dr y an hy dr ou s pr od uc t 38 0 00 0 38 0 00 0 (e ) 10 .0 41 0 31 .0 3 A I( *) (3 1. 03 -1 5) Su pe rp ho sp ha te s Ir aq 2 40 0 00 0 1 92 0 00 0 B N L D K D G R E F IR L I P U K 19 2 00 0 88 32 0 46 6 56 0 - 36 48 0 11 3 28 0 34 1 76 0 17 28 0 28 8 00 0 28 80 0 34 7 52 0 48 0 00 0 2 40 0 00 0 10 .0 42 0 31 .0 5 (* ) (3 1. 05 -a ll nu m be rs ) O th er fe rti liz er s; go od s of th e pr es en tC ha p ­ te r in ta bl et s, lo ze ng es an d si m ila r pr ep ar ed fo rm s or in pa ck in gs of a gr os s w ei gh t no t ex ce ed in g 10 kg 4 50 0 00 0 10 .0 43 0 35 .0 3 ex B (3 5. 03 -9 1) G el at in an d ge la tin de riv at iv es * 66 0 00 0 10 .0 44 0 38 .0 8 ex 17 (3 8. 08 -1 1) R os in ,i nc lu di ng "b ra is re si ne ux ", ob ta in ed fr om fr es h ol eo re si ns C hi na 10 50 0 00 0 8 40 0 00 0 B N L D K D G R E F IR L I P U K 84 0 00 0 38 6 40 0 2 04 1 20 0 15 9 60 0 49 5 60 0 1 49 5 20 0 75 60 0 1 26 0 00 0 12 6 00 0 1 52 0 40 0 2 10 0 00 0 12 00 0 00 0 31 . 12 . 86 Official Journal of the European Communities No L 373/ 15 (e ) 31 .0 2 B :K uw ai t, Li by a, Sa ud iA ra bi a. 1) (2 ) (3 (4 (5 6) (' ) 8 9 10 ) 10 .0 45 0 38 .1 9 E (3 8. 19 -0 7, 09 ) 85 0 00 0 M ix ed al ky lb en ze ne s an d m ix ed al ky l ­ na ph ta le ne s 10 .0 45 2 39 .0 1 C II I 2 10 0 00 0 ex a) (3 9. 01 -4 9) A lk yd s an d ot he r po ly es te rs ,i n on e of th e fo rm s m en tio ne d in N ot e 3 (d ) to th is C ha pt er , ex cl ud in g co rru ga te d sh ee t an d pl at es 10 .0 45 3 39 .0 2 C Ia )( *) (3 9. 02 -0 3) 10 00 0 00 0 10 00 0 00 0 (e ) Po ly et hy le ne in on e of th e fo rm s m en tio ne d in N ot e 3 (a )a nd (b )t o th is C ha pt er :  Li ne ar po ly et hy le ne of a de ns ity of le ss th an 0, 94 g/ cm 3 10 .0 45 4 15 00 0 00 0 39 .0 2 C Ia )( *) (3 9. 02 -0 4) Po ly et hy le ne , ot he r th an lin ea r, of a de ns ity of le ss th an 0, 94 g/ cm 3 10 .0 45 5 39 .0 2 C Ia )( *) (3 9. 02 -0 5) Po ly et hy le ne of a de ns ity of 0, 94 g/ cm 3 o r m o re 9 00 0 00 0 9 00 0 00 0 (e ) 0. 04 57 Po ly sty re ne an d co po ly m er s of st yr en e 4 00 0 00 0 39 .0 2 C V I (3 9. 02 -3 2, 33 , 34 ,3 6, 37 ,3 8, 39 ) No L 373/ 16 Official Journal of the European Communities 31 . 12. 86 10 .0 45 9 39 .0 2 C V II a) (* ) 4 65 0 00 0 Po ly vi ny l ch lo rid e, in on e of th e fo rm s m en tio ne d in no te 3 (a ) an d (b ) to th is C ha pt er (3 9. 02 -4 1, 43 ) 10 .0 46 0 O th er re ge ne ra te d ce llu lo se 1 10 0 00 0 39 .0 3 B Ib )( *) (3 9. 03 -0 8, 12 , 14 ,1 5) 0. 04 70 A lg in ic ac id an d its sa lts an d es te rs C h in a 44 0 00 0 35 2 00 0 88 00 0 46 0 00 0 39 .0 6 A (3 9. 06 -1 0) B N L 35 20 0 D K 16 19 2 D 85 53 6 G R 6 68 8 E 20 76 8 F 62 65 6 IR L 3 16 8 I 52 80 0 P 5 28 0 U K 63 71 2 (e ) 39 .02 C Ia )( 39 .02 -0 3) :A rg en tin a, Sa ud iA ra bi a. 39 .02 C Ia )( 39 .0 2- 05 ): Sa ud iA ra bi a. (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 48 0 39 .0 6 B ex II (3 9. 06 -e x 99 ) H ep ar in C hi na 3 00 0 00 0 2 40 0 00 0 B N L 24 0 00 0 D K 11 0 40 0 D 58 3 20 0 G R 45 60 0 E 14 1 60 0 F 42 7 20 0 IR L 21 60 0 I 36 0 00 0 P 36 00 0 U K 43 4 40 0 60 0 00 0 3 00 0 00 0 10 .0 48 5 39 .0 7 B V ex d) (3 9. 07 -4 5) A rti cl es of ap pa re la nd cl ot hi ng ac ce ss or ie s 4 40 0 00 0 10 .0 49 0 39 .0 7 B V ex d) (3 9. 07 -5 3) Ba gs ,s ac he ts an d si m ila r ar tic le s, of po ly ­ et hy le ne H on g K on g Si ng ap or e S ou th K o re a 4 38 0 00 0 3 50 4 00 0 B N L 35 0 40 0 D K 16 1 18 4 D 85 1 47 2 G R 66 57 6 E 20 6 73 6 F 62 3 71 2 IR L 31 53 6 I 52 5 60 0 P 52 56 0 U K 63 4 22 4 87 6 00 0 4 38 0 00 0 10 .0 50 0 ex 40 .1 1 (* ) - (4 0. 11 -2 1, 23 , 52 ,5 3) R ub be r ty re s, ty re ca se s, in te rc ha ng ea bl e ty re tre ad s, in ne r tu be s an d ty re fla ps , fo r w he el s o f al l k in d s :  N ew in ne r tu be s an d ty re ca se s of th e ki nd us ed on bi cy cl es , cy cl es w ith an au xi lia ry m ot or ,m ot or -c yc le s or m ot or ­ sc o o te rs S o u th K o re a (* ** ) 51 5 00 0 41 2 00 0 B N L 41 20 0 D K 18 95 2 D 10 0 11 6 G R 7 82 8 E 24 30 8 F 73 33 6 IR L 3 70 8 I 61 80 0 P 6 18 0 U K 74 57 2 10 3 00 0 3 00 0 00 0 10 .0 51 0 ex 40 .1 1( *) (4 0. 11 -1 0, 25 , 27 ,2 9, 40 ,4 5, 55 ,5 7, 62 ,6 3, 80 )  O th er (in cl ud in g ty re ca se s w ith se w ni n in ne rt ub es ,f or ra ci ng bi cy cl es ,a nd ty re fla ps ) S ou th K o re a (* ** ) 1 36 9 00 0 1 09 5 20 0 B N L 10 9 52 0 D K 50 37 9 D 26 6 13 4 G R 20 80 9 E 64 61 7 F 19 4 94 6 IR L 9 85 7 I 16 4 28 0 P 16 42 8 U K 19 8 23 1 27 3 80 0 4 70 0 00 0 31.12.86 Official Journal of the European Communities No L 373/ 17 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 52 0 41 .0 2 (4 1. 02 -2 1, 28 , 31 ,3 2, 35 ,3 7 , 98 ) Bo vi ne ca ttl e le at he r (in cl ud in g bu ff al o le at he r) an d eq ui ne le at he r, ex ce pt le at he r fa lli ng w ith in he ad in g N o 41 .0 6 or 41 .0 8 : ex C. O th er , ex cl ud in g le at he r no t fu rth er pr ep ar ed th an ta nn ed B ra zi l 2 00 0 00 0 1 60 0 00 0 B N L 16 0 00 0 D K 73 60 0 D 38 8 80 0 G R 30 40 0 E 94 40 0 F 28 4 80 0 IR L 14 40 0 I 24 0 00 0 P 24 00 0 U K 28 9 60 0 40 0 00 0 6 00 0 00 0 10 .0 53 0 41 .0 3 (4 1. 03 -9 9) Sh ee p an d la m b sk in le at he r, ex ce pt le at he r fa lli ng w ith in he ad in g N o 41 .0 6 or 41 .0 8 : B . O th er : II . O th er - 2 40 0 00 0 10 .0 54 0 41 .0 4 (4 1. 04 -9 9) G oa t an d ki d sk in le at he r, ex ce pt le at he r fa lli ng w ith in he ad in g N o 41 .0 6 or 41 .0 8: B . O th er : II . O th er 2 00 0 00 0 10 .0 56 0 42 .0 2 (4 2. 02 -1 2, 14 , 16 ,1 7, 18 ) Tr av el go od s (fo r ex am pl e, tru nk s, su itc as ­ es , ha t-b ox es , tra ve lli ng -b ag s, ru ck sa ck s) , sh op pi ng -b ag s, ha nd ba gs , sa tc he ls , br ie f ­ ca se s, w al le ts ,p ur se s, to ile t-c as es ,t oo l-c as ­ es , to ba cc o- po uc he s, sh ea th s, ca se s, bo xe s (f or ex am pl e, fo r ar m s, m us ic al in st ru m en ts , bi no cu la rs , je w el le ry , bo ttl es , co lla rs , fo o ­ tw ea r, br us he s) an d si m ila r co nt ai ne rs , of le at he ro ro fc om po si tio n le at he r, of vu lc an ­ iz ed fib re , of ar tif ic ia l pl as tic sh ee tin g, of pa pe rb oa rd or of te xt ile fa br ic : A . O fa rti fic ia lp la st ic sh ee tin g H on g K on g So ut h K or ea . 2 40 0 00 0 1 92 0 00 0 B N L 19 2 00 0 D K 88 32 0 D 46 6 56 0 G R 36 48 0 E 11 3 28 0 F 3 4 1 J6 0 IR L 17 28 0 I 28 8 00 0 P 28 80 0 U K 34 7 52 0 48 0 00 0 3 40 0 00 0 - 10 .0 57 0 42 .0 2 (4 2. 02 -2 1, 23 , 25 ,3 1, 35 ,4 1 , 49 ,5 1, 59 ,6 0, 91 ,9 9) Tr av el go od s (f or ex am pl e, tru nk s, su itc as ­ es , ha t-b ox es , tra ve lli ng -b ag s, ru ck sa ck s) , sh op pi ng -b ag s, ha nd ba gs , sa tc he ls , br ie f ­ ca se s, w al le ts ,p ur se s, to ile t-c as es ,t oo l-c as ­ es , to ba cc o- po uc he s, sh ea th s, ca se s, bo xe s (f or ex am pl e, fo ra rm s, m us ic al in st ru m en ts , bi no cu la rs ,j ew el le ry , bo ttl es , co lla rs , fo ot ­ w ea r, br us he s) an d si m ila r co nt ai ne rs , of le at he ro ro fc om po si tio n le at he r, of vu lc an ­ iz ed fib re , of ar tif ic ia l pl as tic sh ee tin g, of pa pe rb oa rd or of te xt ile fa br ic : B . O f o th er m at er ia ls S o u th K o re a H on g K on g 1 00 0 00 0 80 0 00 0 B N L 80 00 0 D K 36 80 0 D 19 4 40 0 G R 15 20 0 E 47 20 0 F 14 2 40 0 IR L 7 20 0 I 12 0 00 0 P 12 00 0 U K 14 4 80 0 20 0 00 0 4 00 0 00 0 No L 373/ 18 Official Journal of the European Communities 31.12.86 (1 (2 3 4) (5 (6 (7 (8 9) (1 0) 2 80 0 00 0 2 24 0 00 0 56 0 00 0 10 .0 57 0 (c on t'd ) 42 .0 2 (c on t'd ) B ra zi l C h in a B N L 22 4 00 0 D K 10 3 04 0 D 54 4 32 0 G R 42 56 0 E 13 2 16 0 F 39 8 72 0 IR L 20 16 0 I 33 6 00 0 P 33 60 0 U K 40 5 44 0 10 .0 58 0 3 90 0 00 0 3 12 0 00 0 78 0 00 0 5 50 0 00 0 42 .0 3 (d ) (4 2. 03 -1 0, 25 , 27 ,2 8, 51 ,5 9) C h in a H on g K on g A rti cl es of ap pa re la nd cl ot hi ng ac ce ss or ie s, of le at he ro ro fc om po si tio n le at he r: A . A rti cl es of ap pa re l B. G lo ve s, in cl ud in g m itt en s an d m itt s: II .S pe ci al fo rs po rts II I. O th er C. O th er cl ot hi ng ac ce ss or ie s B N L 31 2 00 0 D K 14 3 52 0 D 75 8 16 0 G R 59 28 0 E 18 4 08 0 F 55 5 36 0 IR L 28 08 0 I 46 8 00 0 P 46 80 0 U K 56 4 72 0 10 .0 59 0 C h in a 3 00 0 00 0 2 40 0 00 0 60 0 00 0 5 00 0 00 0 31 . 12 . 86 Official Journal of the European Communities No L 373/ 19 42 .0 3 (* )( d) (4 2. 03 -2 1) A rti cl es of ap pa re la nd cl ot hi ng ac ce ss or ie s, of le at he ro ro fc om po si tio n le at he r: B. G lo ve s, in cl ud in g m itt en s an d m itt s: I. Pr ot ec tiv e, fo ra ll tr ad es B N L 24 0 00 0 D K 11 0 40 0 D 58 3 20 0 G R 45 60 0 E 14 1 60 0 F 42 7 20 0 IR L 21 60 0 I 36 0 00 0 P 36 00 0 U K 43 4 40 0 10 .0 59 5 3 50 0 00 0 Fu rs ki ns , ta nn ed or dr es se d, as se m bl ed in pl at es ,c ro ss es an d si m ila rf or m s 43 .0 2 ex A (4 3. 02 -e x 11 , ex 15 ,e x 21 , ex 22 ,e x 24 , ex 27 ,e x 31 , ex 35 ,e x 50 ) 10 .0 60 0 2 40 0 00 0 43 .0 3 (* )( b) (4 3. 03 -4 0, 60 , 80 ) A rt ic le s o f fu rs ki n : B . O th er (b ) Th e as te ris k on ly co ve rs su bh ea di ng 43 .0 3 ex B (g lo ve s) , (d ) So ut h K or ea . H on g K on g. 1 (2 (3 ) 4) 5) 6) (7 ) (8 ) (9 ) (1 0 B ra zi l 10 .0 61 0 4 00 0 00 0 3 20 0 00 0 80 0 00 0 6 00 0 00 0 44 .1 1 (* ) (4 4. 11 -a ll nu m be rs ) Fi br e bu ild in g bo ar d of w oo d or ot he r ve ­ ge ta bl e m at er ia l, w he th er or no t bo nd ed w it h na tu ra l or ar ti fi ci al re si ns or w it h ot he r or ga ni c bi nd er s B N L 32 0 00 0 . D K 14 7 20 0 D 77 7 60 0 G R 60 80 0 E 18 8 80 0 F 56 9 60 0 IR L 28 80 0 I 48 0 00 0 P 48 00 0 U K 57 9 20 0 10 .0 63 0 86 00 0 m 3 84 75 0 m 3 1 25 0 m 3 86 00 0 m 3 44 .1 5 (* ) (4 4. 15 -a ll nu m be rs ) Pl yw oo d, bl oc kb oa rd , la m in bo ar d, ba tte n ­ bo ar d an d si m ila rl am in at ed w oo d pr od uc ts (in cl ud in g ve ne er ed pa ne ls an d sh ee ts ); in ­ la id w oo d an d w oo d m ar qu et ry B ra zi l In d o n es ia M al ay si a Ph ili pp in es Si ng ap or e S ou th K o re a B N L 3 73 0 m 3 D K 5 00 0 m 3 D 6 5 2 am 3 G R 16 0 m 3 E 1 77 0 m 3 F 25 0 m 3 IR L 1 7 1 0 m 3 I 73 0 m 3 P 13 0 m 3 U K 64 75 0 m 3 No L 373/20 Official Journal of the European Communities 31 . 12 . 86 10 .0 64 0 9 50 0 00 0 44 .2 3 (4 4. 23 -a ll nu m be rs B ui ld er s' ca rp en try an d jo in er y (in cl ud in g - pr ef ab ric at ed an d se ct io na l bu ild in gs an d as se m bl ed pa rq ue tf lo or in g pa ne ls ) 10 .0 66 0 26 0 00 0 20 8 00 0 52 00 0 1 00 0 00 0 64 .0 1 (* )( ** ) (6 4. 01 -a ll nu m be rs ) Fo ot w ea r w ith ou te r so le s an d up pe rs of ru bb er or ar tif ic ia lp la st ic m at er ia l S ou th K o re a H on g K on g (* ** ) B N L 20 80 0 D K 9 56 8 D 50 54 4 G R 3 95 2 E 12 27 2 F 37 02 4 IR L 1 87 2 I 3 1 2 0 0 P 3 12 0 U K 37 64 8 10 .0 67 0 H on g K on g 2 73 8 00 0 2 19 0 40 0 54 7 60 0 3 60 0 00 0 64 .0 2 (* )( ** ) (6 4. 02 -2 1, 29 , 32 ,3 4, 35 ,3 8, 40 ,4 1, 43 ,4 5 , 47 ,4 9, 50 ,5 2, 54 ,5 6, 58 ,5 9) F oo tw ea r w it h ou te r so le s o f le at he r or co m po si tio n le at he r; fo ot w ea r (o th er th an fo ot w ea r fa lli ng w ith in he ad in g N o 64 .0 1) w ith ou te r so le s of ru bb er or ar tif ic ia l pl as ­ ti c m at er ia l: A. Fo ot w ea rw ith up pe rs of le at he r B N L 21 9 04 0 D K 10 0 75 8 D 53 2 26 7 G R 41 61 8 E 12 9 23 4 F 38 9 89 1 IR L 19 71 4 I 32 8 56 0 P 32 85 6 U K 39 6 46 2 3 4 5 6) (7 ) 8) 9 (1 0) (1 ) .( 2) 64 .0 2 (* )( ** ) (c on t'd ) 1 25 0 00 0 1 00 0 00 0 25 0 00 0 10 .0 67 0 (c on t'd ) B ra zi l S ou th K o re a (* ** ) 10 0 00 0 46 00 0 24 3 00 0 19 00 0 59 00 0 17 8 00 0 9 00 0 15 0 00 0 15 00 0 18 1 00 0 B N L D K D G R E F IR L I P U K 10 .0 68 0 50 0 00 0 40 0 00 0 10 0 00 0 2 40 0 00 0 H on g K on g (* ** ) 64 .0 2 (* )( ** ) (d ) (6 4. 02 -6 0, 61 , 69 ,9 9) F oo tw ea r w it h ou te r so le s of le at he r or co m po si tio n le at he r, fo ot w ea r (o th er th an fo ot w ea r fa lli ng w ith in he ad in g N o 64 .0 1) w ith ou te r so le s of ru bb er or ar tif ic ia l pl as ­ ti c m at er ia l: B . O th er B N L D K D G R E F IR L I P U K 40 00 0 18 40 0 97 20 0 7 60 0 23 60 0 71 20 0 3 60 0 60 00 0 6 00 0 72 40 0 10 .0 69 0 F oo tw ea r w it h ou te r so le s of ot he r m at er ia ls C h in a 3 28 5 00 0 2 62 8 00 0 65 7 00 0 3 28 5 00 0 64 .0 4 (* ) (6 4. 04 -a ll nu m be rs ) 1 31.12.86 Official Journal of the European Communities No L 373/21 B N L D K D G R E F IR L I P U K 26 2 80 0 12 0 88 8 63 8 60 4 49 93 2 15 5 05 2 46 7 78 4 23 65 2 39 4 20 0 39 42 0 47 5 66 8 10 .0 70 0 H on g K on g 1 70 0 00 0 1 36 0 00 0 34 0 00 0 2 10 0 00 0 66 .0 1 (6 6. 01 -a ll nu m be rs ) U m br el la s an d su ns ha de s (in cl ud in g w al k ­ in g- sti ck um br el la s, um br el la te nt s, an d ga r ­ de n an d si m ila ru m br el la s) B N L D K D G R E F IR L I P U K 13 6 00 0 62 56 0 33 0 48 0 25 84 0 80 24 0 24 2 08 0 12 24 0 20 4 00 0 20 40 0 24 6 16 0 1 31 4 00 0 1 05 1 20 0 B N L 10 5 12 0 26 2 80 0 3 65 0 00 0 10 .0 71 0 G la ze d se tts ,f la gs an d pa vi ng ,h ea rth an d w al l ti le s S ou th K or ea 69 .0 8 (6 9. 08 -a ll nu m be rs ) D K 48 35 5 D 25 5 44 2 G R 19 97 3 (d ) So ut h K or ea . (1 ) 2 3 4 (5 ) 6) 7 (8 ) (9 ) 10 10 .0 71 0 (c on t'd ) 69 .0 8 (c on t'd ) E F IR L I P U K 62 02 1 18 7 11 4 9 46 1 15 7 68 0 15 76 8 19 0 26 7 T h ai la n d 3 65 0 00 0 2 92 0 00 0 73 0 00 0 B N L 29 2 00 0 D K 13 4 32 0 D 70 9 56 0 G R 55 48 0 E 17 2 28 0 F 51 9 76 0 IR L 26 28 0 I 43 8 00 0 P 43 80 0 U K 52 8 52 0 10 .0 72 0 S ou th K or ea 55 0 00 0 44 0 00 0 11 0 00 0 69 .1 1 (* )( ** ) (6 9. 11 -a ll nu m be rs ) 60 0 00 0 T ab le w ar e an d ot he r ar ti cl es o f a ki nd co m ­ m on ly us ed fo rd om es tic or to ile tp ur po se s, of po rc el ai n or ch in a (in cl ud in g bi sc ui tp or ­ ce la in an d pa ria n) B N L 44 00 0 D K 20 24 0 D 10 6 92 0 G R 8 36 0 E 25 96 0 F " 78 32 0 IR L 3 96 0 I 66 00 0 P 6 60 0 U K 79 64 0 No L 373/22 Official Journal of the European Communities 31 . 12 . 86 10 .0 74 0 C. Ea rth en w ar e or fin e po tte ry S ou th K or ea 50 0 00 0 44 0 00 0 11 0 00 0 80 0 00 0 69 .1 2 (* )( ** ) (6 9. 12 -3 1, 39 ) B N L 44 00 0 D K 20 24 0 D 10 6 92 0 G R 8 36 0 E 25 96 0 F 78 32 0 IR L 3 96 0 I 66 00 0 P 6 60 0 U K 79 64 0 10 .0 75 0 5 00 0 00 0 69 .1 3 (6 9. 13 -a ll nu m be rs ) St at ue tte s an d ot he r or na m en ts ,a nd ar tic le s of pe rs on al ad or nm en t; ar tic le s of fu rn itu re 10 .0 76 0 70 .1 2 (7 0. 12 -1 0, 20 ) G la ss in ne rs fo r va cu um fl as ks or fo r ot he r va cc uu m ve ss el s 36 5 00 0 10 .0 77 0 3 00 0 00 0 70 .1 3 (* ) (7 0. 13 -a ll nu m be rs ) G la ss w ar e (o th er th an ar tic le s fa lli ng w ith in he ad in g N o 70 .1 9) of a ki nd co m m on ly us ed fo r ta bl e, ki tc he n, to ile t or of fic e pu r ­ po se s, fo r in do or de co ra tio n, or fo r si m ila r u s e s (1 (2 ) (3 (4 5 6 (7 8) 9) 10 10 .0 78 5 H on g K on g R om an ia 1 40 0 00 0 1 12 0 00 0 28 0 00 0 1 45 0 00 0 70 .1 4 (7 0. 14 -1 9, 91 , 95 ) Ill um in at in g gl as sw ar e, si gn al lin g gl as sw ar e an d op tic al el em en ts of gl as s, no t op tic al ly w or ke d no ro fo pt ic al gl as s: A. A rti cl es fo re le ct ric al lig ht in g fit tin gs : II . O th er (f or ex am pl e, di ff us er s, ce il ­ in g lig ht s, bo w ls ,c up s, la m ps ha de s, gl ob es ,t ul ip -s ha pe d pi ec es ) B . o th er B N L D K D G R E F IR L I P U K 11 2 00 0 51 52 0 27 2 16 0 21 28 0 66 08 0 19 9 36 0 10 08 0 16 8 00 0 16 80 0 20 2 72 0 10 .0 80 0 Im ita tio n je w el le ry S ou th K or ea 3 00 0 00 0 2 40 0 00 0 60 0 00 0 16 00 0 00 0 71 .1 6( d) (7 1. 16 -a ll nu m be rs ) B N L D K D _ G R E F IR L I P U K 24 0 00 0 11 0 40 0 58 3 20 0 45 60 0 14 1 60 0 42 7 20 0 21 60 0 36 0 00 0 36 00 0 43 4 40 0 10 .0 81 0 01 2 00 0 73 .1 0 (7 3. 10 -2 0, 30 , 45 ,4 9) 31 . 12 . 86 Official Journal of the European Communities No L 373/23 Ba rs an d ro ds (in cl ud in g w ire ro d) ,o f iro n or ste el ,h ot -ro lle d, fo rg ed ,e xt ru de d, co ld ­ fo rm ed or co ld -f in is he d (in cl ud in g pr ec i ­ si on -m ad e) ;h ol lo w m in in g dr ill ste el : B. N ot fu rth er w or ke d th an fo rg ed C . N ot fu rt he r w or ke d th an co ld -f or m ed or co ld -f in is he d D . C la d or su rf ac e- w or ke d (f or ex am pl e, po lis he d, co at ed ): I. N ot fu rt he r w or ke d th an cl ad : b) C ol d- fo rm ed or co ld -f in is he d II . O th er 60 44 0 30 2 20 0 10 .0 82 0 R o m an ia 30 2 20 0 24 1 76 0 73 .1 1 (7 3. 11 -2 0, 31 , 39 ,4 3, 49 ) B N L D K D G R E F IR L I P U K 24 17 6 11 12 1 58 74 8 4 59 4 14 26 3 43 03 4 2 17 6 36 26 4 3 62 6 43 75 8 A ng le s, sh ap es an d se ct io ns ,o fi ro n or ste el , ho t-r ol le d, fo rg ed ,e xt ru de d, co ld -fo rm ed or co ld -f in is he d ;s he et pi lin g of iro n an d st ee l, w he th er or no t dr ill ed , pu nc he d or m ad e fr om as se m bl ed el em en ts : A. A ng le s, sh ap es an d se ct io ns : II . N ot fu rth er w or ke d th an fo rg ed II I. N ot fu rt he r w or ke d th an co ld ­ fo rm ed or co ld -f in is he d (d ) H on g K on g. 1 (2 ) (3 4) 5 (6 ) 7 (8 ) 9) (1 0) No L 373/24 10 .0 82 0 (c on t'd ) 73 .1 1 (c on t'd ) A. IV . Cl ad or su rfa ce -w or ke d (fo r ex am ­ pl e, po lis he d, co at ed ): .i a) N ot fu rt he r w or ke d th an cl ad : 2. C ol d- fo rm ed or co ld -f in ­ is he d b) O th er 10 .0 83 0 50 4 80 0 73 .1 2 (7 3. 12 -2 5, 29 , 30 ,4 0, 59 ,6 1 , 63 ,6 5, 75 ,7 7, 81 ,8 5, 87 ,8 8, 89 ,9 0) H oo p an d str ip ,o f iro n or ste el ,h ot -ro lle d or co ld -r ol le d : B. N ot fu rt he r w or ke d th an co ld -r ol le d : II . O th er C. C la d, co at ed or ot he rw is e su rf ac e- tr ea t ­ ed I. Si lv er ed ,g ild ed or pl at in um -p la te d II . E na m el le d Official Journal of the European Communities II I. T in n ed : b) O th er IV . Z in c- co at ed or le ad -c oa te d V. O th er (fo r ex am pl e, co pp er -p la te d, ar tif ic ia lly ox id iz ed , la cq ue re d, ni ck el -p la te d, va rn ish ed ,c la d, pa r ­ ke riz ed ,p rin te d) : a) N ot fu rt he r w or ke d th an cl ad : 2. C o ld -r o ll ed b) O th er D. O th er w ise sh ap ed or w or ke d (fo re xa m ­ pl e, pe rfo ra te d, ha m m er ed ,l ap -jo in te d) 10 .0 84 0 R o m an ia 1 64 9 00 0 1 31 9 20 0 73 .1 4 (7 3. 14 -a ll nu m be rs ) Iro n or ste el wi re , w he th er or no t co at ed , bu t no t in su la te d 32 9 80 0 1 64 9 00 0 B N L D K D G R E F IR L I P U K 13 1 92 0 60 68 3 32 0 56 5 25 06 9 77 83 3 23 4 81 8 11 87 3 19 7 88 0 19 78 8 23 8 77 5 31 . 12 . 86 (4 ) 1 (2 ) (3 ) 5 6 (7 ) 8) 9 (1 0) 31. 12 . 86 10 .0 85 0 B ra zi l R o m an ia 3 66 1 00 0 2 92 8 80 0 73 2 20 0 3 66 1 00 0 73 .1 5 (7 3. 61 -1 0, 90 ) A llo y ste el an d hi gh ca rb on ste el in th e fo rm m en tio ne d in he ad in g N os 73 .0 6 to 73 .1 4 : A . H ig h ca rb on st ee l: B N L D K D G R E F IR L I P U K 29 2 88 0 13 4 72 6 71 1 69 8 55 64 7 17 2 79 9 52 1 32 6 26 35 9 43 9 32 0 43 93 2 53 0 11 3 I. In go ts ,b lo om s, bi lle ts ,s la bs an d sh ee t ba rs : a) Fo rg ed II .P ie ce s ro ug hl y sh ap ed by fo rg in g V. Ba rs an d ro ds (in cl ud in g w ire ro d) an d ho llo w m in in g dr ill ste el ;a ng le s, sh ap es an d se ct io ns : a) N ot fu rth er w or ke d th an fo rg ed c) N ot fu rth er w or ke d th an co ld -f or m ed or co ld -f in is he d d) C la d or su rf ac e- w or ke d (f or ex am pl e, po lis he d, co at ed ): 1. N o t fu rt h er w or ke d th an cl ad : bb )C ol d- fo rm ed or -c ol d ­ fi n is h ed 2. O th er V I. H oo p an d st rip : b) N ot fu rth er w or ke d th an Official Journal of the European Communities (7 3. 64 -5 0, 75 , 79 ,9 0) co ld -r ol le d c) C la d, co at ed or ot he rw is e su r ­ fa ce -t re at ed : 1. N o t fu rt h er w or ke d th an cl ad : bb )C ol d- ro lle d 2. O th er d) O th er w ise sh ap ed or w or ke d (fo r ex am pl e, pe rf or at ed , ch am fe re d, la p- jo in te d) V II . Sh ee ts an d pl at es : d) O th er w is e sh ap ed or w or ke d : 2. O th er , ex cl ud in g sh ee ts an d pl at es sh ap ed by ro ll ­ in g (7 3. 65 -8 3) No L 3?3/25 1) (2 ) (3 ) 4 5 (6 ) 7 (8 ) 9) 10 ) 10 .0 85 0 (c on t'd ) A. V III . W ire ,w he th er or no t co at ed ,b ut no t in su la te d No L 373/26 73 .1 5 (c on t'd ) (7 3. 66 -4 0, 81 , 86 ,8 9) (7 3. 71 -1 3, 14 , 19 ,9 3, 94 ,9 9) B. A llo y st ee l: I. In go ts ,b lo om s, bi lle ts , sl ab s an d sh ee t ba rs : (7 3. 73 -1 3, 14 , 19 ,4 3, 49 ,5 3, 54 ,5 5, 59 ,7 4, 83 ,8 9) a) Fo rg ed II . Pi ec es ro ug hl y sh ap ed by fo rg in g V. Ba rs an d ro ds (in cl ud in g w ire ro d) an d ho llo w m in in g dr ill ste el :a ng le s, sh ap es an d se ct io ns : a) N ot fu rt he r w or ke d th an fo rg ed c) N ot fu rt he r w or ke d th an co ld -f or m ed or co ld -f in is he d d) C la d or su rfa ce -w or ke d (fo r ex am pl e, po lis he d, co at ed ): 1. N ot fu rt he r w or ke d th an cl ad : bb )C ol d- fo rm ed or co ld ­ fi ni sh ed 2. O th er V I. H oo p an d st rip : b) N ot fu rth er w or ke d th an (7 3. 74 -5 1, 52 , 53 ,5 4, 59 ) co ld -r ol le d c) C la d, co at ed or ot he rw is e su r ­ fa ce -t re at ed : 1. N ot fu rt he r w or ke d th an cl ad : (7 3. 74 -7 4, 83 , 89 ,9 0) Official Journal of the European Communities 31.12.86 bb )C ol d ro lle d 2. O th er d) O th er w is e sh ap ed or w or ke d (fo r ex am pl e, pe rf or at ed , ch am fe re d, la p- jo in te d) . V II . Sh ee ts an d pl at es : b) O th er sh ee ts an d pl at es : (7 3. 75 -9 3, 99 ) sh ap ed or 4. O th er w is e w or ke d : bb )O th er , ex cl ud in g sh ee ts an d pl at es sh ap ed by ro lli ng V II I. W ire , w he th er or no t co at ed , bu t n o t in su la te d (7 3. 76 -1 3, 14 , 15 ,1 6, 19 ) 31 . 12 . 86 Official Journal of the European Communities No L 313/21 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 86 0 73 .1 8 (* ) (7 3. 18 -a ll nu m be rs ex ce pt 02 ) Tu be s an d pi pe s an d bl an ks th er ef or , of iro n (o th er th an of ca st iro n) or st ee l, ex ­ cl ud in g hi gh -p re ss ur e hy dr o- el ec tri c co n ­ d u it s : B . O th er 6 90 0 00 0 10 .0 87 0 73 .2 5 (7 3. 25 -1 1, 21 , 31 ,3 5, 39 ,5 1 , 55 ,5 9, 98 ) St ra nd ed w ire ,c ab le s, co rd ag e, ro pe s, pl ai t ­ ed ba nd s, sl in gs an d th e lik e, of iro n or st ee l w ire , bu t ex cl ud in g in su la te d el ec tri c ca ­ bl es : B . O th er S ou th K o re a 1 42 4 00 0 1 13 9 20 0 B N L 11 3 92 0 D K 52 40 2 D 27 6 82 5 G R 21 64 8 E 67 21 2 F 20 2 77 7 IR L 10 25 3 I 17 0 88 0 P 17 08 8 U K 20 6 19 5 28 4 80 0 1 60 0 00 0 10 .0 88 0 73 .3 1 (7 3. 31 -a ll nu m be rs ) N ai ls ,t ac ks ,s ta pl es ,h oo k- na ils ,c or ru ga te d na ils , sp ik ed cr am ps , st ud s, sp ik es an d dr aw in g pi ns , of iro n or ste el , w he th er or no t w ith he ad s of ot he r m at er ia ls , bu t no t in cl ud in g su ch ar tic le s w ith he ad s of co pp er R om an ia 1 70 0 00 0 1 36 0 00 0 B N L 13 6 00 0 D K 62 56 0 D 33 0 48 0 G R 25 84 0 E 80 24 0 F 24 2 08 0 IR L 12 24 0 I 20 4 00 0 P 20 40 0 U K 24 6 16 0 34 0 00 0 1 70 0 00 0 10 .0 89 0 73 .3 2 (7 3. 32 -6 7, 69 ) B ol ts an d nu ts (in cl ud in g bo lt en ds an d sc re w st ud s) , w he th er or no t th re ad ed or ta pp ed ,s cr ew s (in cl ud in g sc re w ho ok s an d sc re w rin gs ), riv et s, co tte rs ,c ot te r-p in s an d si m ila r ar tic le s, of iro n or st ee l; w as he rs (in ­ cl ud in g sp rin g w as he rs )o fi ro n or ste el : B. Th re ad ed or ta pp ed : ex II . O th er :  Sc re w s or w oo d C h in a H on g K on g 98 5 50 0 78 8 40 0 B N L 78 84 0 D K 36 26 4 D 19 1 58 2 G R 14 98 0 E 46 51 6 F 14 0 33 5 IR L 7 09 6 I 11 8 26 0 P 11 82 6 U K 14 2 70 1 19 7 10 0 1 40 0 00 0 10 .0 92 0 74 .0 7 . (7 4. 07 -a ll nu m be rs ) Tu be s an d pi pe s an d bl an ks th er ef or , of co pp er ;h ol lo w ba rs of co pp er B ra zi l 2 20 0 00 0 1 76 0 00 0 B N L 17 6 00 0 D K 80 96 0 D 42 7 68 0 G R 33 44 0 E 10 3 84 0 F 31 3 28 0 IR L 15 84 0 I 26 4 00 0 P 26 40 0 U K 31 8 56 0 44 0 00 0 2 20 0 00 0 (1 ) (2 3) (4 ) 5 6 (7 8 (9 ) (1 0) 10 .0 92 5 W ro ug ht ba rs ,r od s, an gl es ,s ha pe s an d se c ­ tio ns of al um in iu m :a lu m in iu m w ire 3 00 0 00 0 76 .0 2 (* )( ** ) (7 6. 02 -a ll nu m be rs ) 10 .0 93 0 C h in a 2 00 0 00 0 1 60 0 00 0 82 .0 3 ex B (8 2. 03 -9 1) Pl ier s (in cl ud in g cu tti ng pl ie rs ), pi nc er s, tw ee ze rs an d th e li ke 40 0 00 0 2 60 0 00 0 B N L D K D G R E F IR L I P U K 16 0 00 0 73 60 0 36 8 80 0 30 40 0 94 40 0 28 4 80 0 14 40 0 24 0 00 0 24 00 0 28 9 60 0 10 .0 94 0 C h in a 9 19 8 00 0 7 35 8 40 0 1 83 9 60 0 9 19 8 00 0 82 .0 4 (8 2. 04 -a ll nu m be rs ) H an d to ol s, in cl ud in g gl az ie rs ' di am on ds , no tf al lin g w ith in an y ot he rh ea di ng of th is C ha pt er ; bl ow la m ps , an vi ls ; vi ce s an d cl am ps ,o th er th an ac ce ss or ie s fo r, an d pa rts of m ac hi ne to ol s; po rta bl e fo rg es ;g rin di ng wh ee ls wi th fra m ew or ks (h an d or pe da lo p ­ er at ed ) B N L D K D G R E F IR L I P U K 73 5 84 0 33 8 48 6 1 78 8 09 1 13 9 81 0 43 4 14 6 1 30 9 79 5 66 22 6 1 10 3 76 0 11 0 37 6 1 33 1 87 0 No L 373/28 Official Journal of the European Communities 31 . 12 . 86 10 .0 95 0 S ou th K or ea .(* ** ) 35 0 00 0 28 0 00 0 70 00 0 1 05 0 00 0 82 .0 9 (8 2. 09 -1 1 ,1 9, 50 ) K ni ve s w ith cu tti ng bl ad es ,s er ra te d or no t (in cl ud in g pr un in g kn iv es ), ot he r th an kn iv es fa lli ng w ith in he ad in g N o 82 .0 6, an d bl ad es th er ef or : A . K n iv es B N L D K D G R E F IR L I P U K B N L D K D G R E F IR L I P U K 28 00 0 12 88 0 68 04 0 5 32 0 16 52 0 49 84 0 2 52 0 42 00 0 4 20 0 50 68 0 80 00 0 36 80 0 19 4 40 0 15 20 0 47 20 0 14 2 40 0 7 20 0 12 0 00 0 12 00 0 14 4 80 0 H on g K on g 1 00 0 00 0 80 0 00 0 20 0 00 0 (1) ' (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 97 0 83 .0 1 (8 3. 01 -a ll nu m be rs ) Lo ck s an d pa dl oc ks (k ey , co m bi na tio n or el ec tri ca lly op er at ed ), an d pa rts th er eo f, of ba se m et al ;f ra m es in co rp or at in g lo ck s, fo r ha nd ba gs , tru nk s or th e lik e,, an d pa rts of su ch fr am es ,o fb as e m et al ;k ey s fo r an y of th e fo re go in g ar tic le s, of ba se m et al H on g K on g 1 31 4 00 0 1 05 1 20 0 B N L 10 5 12 0 D K 48 35 2 D 25 5 44 0 G R 19 97 6 E 62 02 4 F 18 7 11 2 IR L 9 46 4 I 15 7 68 0 P 15 76 8 U K 19 0 26 4 26 2 80 0 1 90 0 00 0 10 .0 98 0 84 .1 1 (8 4. 11 -0 3, 09 , 21 ,2 9, 35 ,3 6 , 37 ,4 3, 45 ,5 1 , 59 ,6 1, 63 ,6 7 , 69 ,7 1, 73 ,7 5) A ir pu m ps , va cu um pu m ps an d ai r or ga s co m pr es so rs (in cl ud in g m ot or an d tu rb o pu m ps an d co m pr es so rs , an d fr ee -p is to n ge ne ra to rs fo r ga s tu rb in es ); fa ns , bl ow er s an d th e li ke : A . Pu m ps an d co m pr es so rs : II . O th er pu m ps an d co m pr es so rs : a) Pu m ps (h an d or fo ot op er at ed ) fo r in fla tin g pn eu m at ic ty re s an d th e li ke b) O th er pu m ps an d co m pr es so rs Si ng ap or e B ra zi l 8 60 0 00 0 6 88 0 00 0 B N L 68 8 00 0 D K 31 6 48 0 D 1 67 1 84 0 G R 13 0 72 0 E 40 5 92 0 F ' 1 22 4 64 0 IR L 6 1 9 2 0 I 1 03 2 00 0 P 10 3 20 0 U K 1 24 5 28 0 1 72 0 00 0 8 60 0 00 0 10 .0 99 0 84 .4 1 (8 4. 41 -1 2, 13 , 14 ) Se w in g m ac hi ne s; fu rn itu re sp ec ia lly de ­ sig ne d fo r se w in g m ac hi ne s; se w in g m ac h ­ in e n ee d le s : A. Se w in g m ac hi ne s; fu rn itu re sp ec ia lly de si gn ed fo rs ew in g m ac hi ne s: I.- Se w in g m ac hi ne s (lo ck -s tit ch on ly ), w ith he ad s of a w ei gh t no t ex ce ed ­ in g 16 kg w ith ou tm ot or or 17 kg in ­ cl ud in g th e m ot or ;s ew in g m ac hi ne he ad s (lo ck -s tit ch on ly ), of a w ei gh t no t ex ce ed in g 16 kg w ith ou t m ot or or 17 kg in cl ud in g th e m ot or II . O th er se w in g m ac hi ne s an d ot he r se w in g m ac hi ne he ad s B ra zi l 2 40 0 00 0 1 92 0 00 0 B N L 19 2 00 0 D K 88 32 0 D 46 6 56 0 G R 36 48 0 E 11 3 28 0 F 34 1 76 0 IR L 17 28 0 I 28 8 00 0 P 28 80 0 U K 34 7 52 0 48 0 00 0 2 40 0 00 0 10 .1 01 0 84 .5 3 (8 4. 53 -2 0, 31 , 33 ,3 5, 39 ,6 0, 70 ,8 1, 85 ,8 9, 91 ,9 8) A ut om at ic da ta pr oc es si ng m ac hi ne s, an d un its th er eo f; m ag ne tic or op tic al re ad er s, m ac hi ne s fo r tra ns cr ib in g da ta on to da ta m ed ia in co de d fo rm an d m ac hi ne s fo r pr o ­ ce ss in g su ch da ta ,n ot el se w he re sp ec ifi ed or in cl ud ed : B . O th er S ou th K or ea 15 00 0 00 0 12 00 0 00 0 B N L 1 20 0 00 0 D K 55 2 00 0 D 2 91 6 00 0 G R 22 8 00 0 E 70 8 00 0 F 2 13 6 00 0 IR L 10 8 00 0 I 1 80 0 00 0 P 18 0 00 0 U K 2 17 2 00 0 3 00 0 00 0 15 00 0 00 0 31.12.86 Official Journal of the European Communities No L 373/29 (1 ) (2 ) (3 ) 4 (5 (6 7 8) 9) 10 ) 10 .1 02 0 Si ng ap or e 2 00 0 00 0 . 60 0 00 0 40 0 00 0 2 00 0 00 0 ex 84 .6 2 (* ) Ba ll be ar in gs w ith gr ea te st ex te rn al di am e ­ (8 4. 62 -0 1) te rn ot m or e th an 30 m m B N L 16 0 00 0 D K 73 60 0 D 38 8 80 0 G R 30 40 0 E 94 40 0 F 28 4 80 0 IR L 14 40 0 I 24 0 00 0 P 24 00 0 U K 28 9 60 0 10 .1 03 0 11 50 0 00 0 85 .0 1 (8 5. 01 -0 9, 10 , 11 ,1 2, 13 ,1 4, 15 ,1 7, 18 ,2 1 , 23 ,2 4, 25 ,2 6, 28 ,3 1, 33 ,3 4, 36 ,3 8, 39 ,4 1 , 42 ,4 4, 46 ,4 7, 49 ,5 2, 54 ,5 5, 56 ,5 7, 58 ) El ec tri ca l go od s of th e fo llo w in g de sc rip ­ tio ns ;g en er at or s, m ot or s, co nv er te rs (ro ta ry or st at ic ), tra ns fo rm er s, re ct ifi er s an d re ct i ­ fy in g ap pa ra tu s, in du ct or s: B. O th er m ac hi ne s an d ap pa ra tu s: I. G en er at or s, m ot or s (w he th er or no t eq ui pp ed w ith sp ee d re du ci ng , ch an gi ng or st ep -u p ge ar )a nd ro ta ry c o n v e rt e rs : b) O th er No L 373/30 Official Journal of the European Communities 31 . 12 . 86 Pr im ar y ce lls an d pr im ar y ba tte rie s 10 .1 04 0 85 .0 3 (8 5. 03 -a ll nu m be rs ) 2 80 0 00 0 10 .1 04 5 M ic ro w av e ov en s 1 50 0 00 0 85 .1 2 E ex II (8 5. 12 -6 7) 10 .1 05 5 65 0 00 0 52 0 00 0 13 0 00 0 3 50 0 00 0 ex 85 .1 5 . (A II I b) 2 C ol ou r te le vi si on re ce iv er s, w ith in te gr al ­ tu b e ex cc ) (8 5. 15 -4 6, 47 , 48 ,5 1 ) S ou th K or ea (. .. ) H on g K on g (* ** ) Si ng ap or e (. .. ) B N L 52 00 0 D K 23 92 0 D 12 6 36 0 G R 9 88 0 E 30 68 0 F 92 56 0 IR L 4 68 0 I 78 00 0 P 7 80 0 U K 94 12 0 8 9 10 (1 ) 2 3) 4 5 6) (7 ) io .r o6 o 65 0 00 0 52 0 00 0 13 0 00 0 4 00 0 00 0 H on g K on g (* ** ) Si ng ap or e (* ** ) S ou th K or ea (* ** ) 85 .1 5 (8 5. 15 -1 2, 13 , 14 ,1 5, 19 ,2 0, 22 ,2 3, 25 ,3 1 , 33 ,3 5, 44 ,4 5, 52 ,5 3, 55 ,5 7, 58 ,5 9, 82 ,8 3, 85 ,8 6, 88 ,9 9) B N L D K D G R E F IR L I P U K 52 00 0 23 92 0 12 6 36 0 9 88 0 30 68 0 92 56 0 4 68 0 78 00 0 7 80 0 94 12 0 R ad io te le gr ap hi c an d ra di ot el ep ho ni c tra ns m is si on an d re ce pt io n ap pa ra tu s; ra ­ di o- br oa dc as tin g an d te le vi si on tra ns m is ­ si on an d re ce pt io n ap pa ra tu s (in cl ud in g re ­ ce iv er s, in co rp or at in g so un d re co rd er so rr e ­ pr od uc er s) an d te le vi si on ca m er as ; ra di o na vi ga tio na la id ap pa ra tu s, ra da r ap pa ra tu s an d ra di o re m ot e co nt ro la pp ar at us : A. R ad io te le gr ap hi c an d ra di ot el ep ho ni c tra ns m is si on an d re ce pt io n ap pa ra tu s; ra di o- br oa dc as tin g an d te le vi si on tra ns ­ m is si on an d re ce pt io n ap pa ra tu s (in ­ cl ud in g re ce iv er s in co rp or at in g so un d re co rd er s or re pr od uc er s) an d te le vi si on c a m e ra s : II I. R ec ei ve rs ,w he th er or no t co m bi ne d w ith a so un d re co rd er or re pr od u ­ c e r : ex b) O th er ,e xc lu de d co lo ur te le vi ­ si on re ce iv er s w ith in te gr al tu b e C . P ar ts : II .O th er : c) O th er 31.12.86 Official Journal of the European Communities No L 373/31 72 0 00 0 3 60 0 00 0 0 . 07 0 El ec tri ca lc ap ac ito rs ,f ix ed or va ria bl e Si ng ap or e S ou th K or ea 3 60 0 00 0 2 88 0 00 0 85 .1 8 (8 5. 18 -a ll nu m be rs ) B N L 28 8 00 0 D K 13 2 48 0 D 69 9 84 0 G R 54 72 0 E 16 9 92 0 F 51 2 64 0 IR L 25 92 0 I 43 2 00 0 P 43 20 0 U K 52 1 28 0. 10 . 09 0 1 45 0 00 0 85 .2 0 (8 5. 20 -1 1, 15 , 18 ,2 1, 23 ,2 5 , 29 ) El ec tri c fil am en t la m ps an d el ec tri c di s ­ ch ar ge la m ps (in cl ud in g in fr a- re d an d ul ­ tra -v io le tl am ps ), ar c la m ps : A. Fi la m en tl am ps fo rl ig ht in g : II . O th er (1 ) (3 (2 ) 4 5 6 (7 ) (8 ) (9 ) (1 0) 10 .1 09 4 S ou th K or ea 1 60 0 00 0 1 28 0 00 0 32 0 00 0 1 60 0 00 0 ex 85 .2 1 A ex II I (8 5. 21 -1 0, 11 , 12 ) Th er m io ni c, co ld ca th od e an d ph ot o- ca th ­ od e va lv es an d tu be s (in cl ud in g va po ur or ga s- fil le d va lv es an d tu be s, ca th od e- ra y tu be s, te le vi sio n ca m er a tu be s an d m er cu ry ar c re ct ify in g va lv es an d tu be s) ;p ho to ce lls ; m ou nt ed pi ez o- el ec tri c cr ys ta ls ; di od es , tr an si st or s an d si m il ar se m i- co nd uc to r de v ­ ic es ; lig ht -e m itt in g di od es ; el ec tro ni c m i ­ cr o- ci rc ui ts : C at ho de -r ay tu be s fo rt el ev is io n se ts :  F or co lo ur te le vi si on B N L D K D G R E F IR L I P U K 12 8 00 0 58 88 0 31 1 04 0 24 32 0 75 52 0 22 7 84 0 11 52 0 19 2 00 0 19 20 0 23 1 68 0 10 .1 09 6 85 .2 1 A ex II I (8 5. 21 -1 4, 15 ) 1 00 0 00 0 Fo r m on oc hr om e te le vi si on , w ith a di ­ ag on al m ea su re m en to ft he sc re en of :  N o t m or e th an 42 cm  M or e th an 42 cm bu t no t m or e th an 52 cm C at ho de -r ay tu be s ot he r th an th os e of su bh ea di ng s A II an d A II I 85 .2 1 A ex V (8 5. 21 -2 5) 10 .1 10 0 85 .2 1 (8 5. 21 -4 5) C. M ou nt ed pi ez o- el ec tri c cr ys ta ls 2 30 0 00 0 No L 373/32 Official Journal of the European Communities 31 . 12 . 86 10 .1 11 0 53 0 00 0 42 4 00 0 10 6 00 0 3 30 0 00 0 H on g K on g D . D io de s, tr an si st or s an d si m ila r se m ic on ­ du ct or de vi ce s; lig ht -e m itt in g di od es ; el ec tr on ic m ic ro -c ir cu it s E . P ar ts 85 .2 1 (8 5. 21 -4 7, 51 , 53 ,5 4, 57 ,5 9, 60 ,6 1, 63 ,6 9, 71 ,7 3, 75 ,7 9 , 81 ,9 1, 99 ) Si ng ap ur (* ** ) B N L 42 40 0 D K 19 50 4 D 10 3 03 2 G R 8 05 6 E 25 01 6 F 75 47 2 IR L 3 81 6 I . 63 60 0 P 6 36 0 U K 76 74 4 10 .1 12 0 S ou th K or ea 61 00 0 00 0 48 80 0 00 0 12 20 0 00 0 64 00 0 00 0 87 .0 2 A Ib ) 1a a) an d bb ) (8 7. 02 -2 1, 23 ) M ot or ve hi cl es ,n ew ,o fa cy lin de r ca pa ci ty no te xc ee di ng 3 00 0 cm 3 B N L 4 88 0 00 0 D K 2 24 4 80 0 D 11 85 8 40 0 G R 92 7 20 0 E 2 87 9 20 0 F 8 68 6 40 0 IR L 43 9 20 0 I 7 32 0 00 0 P 73 2 00 0 U K 8 83 2 80 0 10 .1 12 5 O th er ne w m ot or ve hi cl es fo r th e tra ns po r ­ ta ti on o f fo od s 4 00 0 00 0 87 .0 2 B II a) 2 ex bb ) (8 7. 02 -8 6) (4 ) (5 ) (6 ) (8 ) (9 ) \ 10 ) (1 ) 10 .1 13 0 (2 3 (7 ) S ou th K or ea 3 29 2 00 0 2 63 3 60 0 65 8 40 0 3 50 0 00 0 90 .0 3 (9 0. 03 -a ll nu m be rs ) Fr am es an d m ou nt in gs ,a nd pa rts th er eo f, fo rs pe ct ac le s, pi nc e- ne z, lo rg ne tte s, go gg le s an d th e li ke B N L D K D G R E F IR L I P U K 26 3 36 0 12 1 14 6 63 9 96 4 50 03 9 15 5 38 2 46 8 78 1 23 70 2 39 5 04 0 39 50 4 47 6 68 2 10 .1 16 0 Q ua rtz w at ch es 9 50 0 00 0 ex 91 .0 1( d) (9 1. 01 -1 5, 22 , 24 ,2 6) B N L D K D G R E F IR L I P U K 28 0 00 0 12 8 80 0 68 0 40 0 53 20 0 16 5 20 0 49 8 40 0 25 20 0 42 0 00 0 42 00 0 50 6 80 0 10 .1 ,1 70 29 0 00 0 91 .0 2 (9 1. 02 -a ll nu m be rs ) C lo ck s w ith w at ch m ov em en ts (e xc lu di ng cl oc ks of he ad in g N os 91 .0 1 an d 91 .0 3) 0. 1 80 O th er cl oc ks H on g K on g (* ** ) 1 31 4 00 0 1 05 1 20 0 26 2 80 0 3 00 0 00 0 91 .0 4 (9 1. 04 -a ll nu m be rs ) 31 . 12 . 86 Official Journal of the European Communities No L 373/33 B N L D K D G R E F IR L I P U K 10 5 12 0 48 35 5 25 5 44 2 19 97 3 62 02 1 18 7 11 4 9 46 1 15 7 68 0 15 75 8 19 0 26 7 10 .1 19 0 W at ch m ov em en ts ,a ss em bl ed 4 50 0 00 0 91 .0 7 (9 1. 07 -a ll nu m be rs ) 0. 12 00 W at ch ca se s an d pa rts of w at ch ca se s H on g K on g 1 20 0 00 0 96 0 00 0 24 0 00 0 1 20 0 00 0 91 .0 9 (9 1. 09 -a ll nu m be rs ) B N L D K D G R E F IR L I P U K 96 00 0 44 16 0 23 3 28 0 18 24 0 56 64 0 17 0 88 0 8 64 0 14 4 00 0 14 40 0 17 3 76 0 10 .1 21 0 U pr ig ht pi an os ,n ew S o u th K o re a 2 20 0 00 0 1 76 0 00 0 B N L 76 00 0 44 0 00 0 2 20 0 00 0 92 .0 1 A ex I (9 2. 01 -1 2) D K 80 96 0 D 42 7 68 0 G R 33 44 0 (d ) H on g K on g. (I ) (2 ) (3 (4 5 (6 7) (8 ) (9 ) (1 0) 10 .1 21 0 92 .0 1 (c on t'd ) (c on t'd ) E 10 3 84 0 F 31 3 28 0 IR L 15 84 0 I 26 4 00 0 P 26 40 0 U K 31 8 56 0 10 .1 22 0 H on g K on g S o u th K o re a 7 00 0 00 0 5 60 0 00 0 1 40 0 00 0 13 50 0 00 0 92 .1 1 (9 2. 11 -1 0, 20 , 25 ,3 2, 33 ,3 5 , 37 ,4 1, 48 ,5 1 , 61 ,6 3, 65 ,6 9 , 73 ,7 7, 79 ) G ra m op ho ne s, di ct at in g m ac hi ne s an d ot he r so un d re co rd er s or re pr od uc er s, in ­ cl ud in g re co rd pl ay er s an d ta pe de ck s, w ith or w ith ou t so un d he ad s; te le vi si on im ag e an d so un d re co rd er s or re pr od uc er s: A . So un d re co rd er s or re pr oc ud er s B N L D K D G R E F IR L I P U K 56 0 00 0 25 7 60 0 1 36 0 80 0 10 6 40 0 33 0 40 0 99 6 80 0 50 40 0 84 0 00 0 84 00 0 1 01 3 60 0 10 .1 23 0 Te le vi si on im ag e an d so un d re co rd er s or re ­ pr od uc er s S o u th K o re a 2 20 0 00 0 1 76 0 00 0 44 0 00 0 2 20 0 00 0 92 .1 1 B (9 2. 11 -8 1, 85 , 89 ,9 9) No L 373/34 Official Journal of the European Communities 31 . 12 . 86 B N L 17 6 00 0 D K 80 96 0 D 42 7 68 0 G R 33 44 0 E 10 3 84 0 F 31 3 28 0 IR L 15 84 0 I 26 4 00 0 P 26 40 0 U K 31 8 56 0 B N L 48 0 00 0 D K 22 0 80 0 D 1 16 6 40 0 G R 91 20 0 E 28 3 20 0 F 85 4 40 0 IR L 43 20 0 I 72 0 00 0 P 72 00 0 U K 86 8 80 0 o . 24 0 S o u th K o re a 6 00 0 00 0 4 80 0 00 0 1 20 0 00 0 6 00 0 00 0 92 .1 2 (9 2. 12 -a ll nu m be rs ) G ra m op ho ne re co rd s an d ot he r so un d or si m ila rr ec or di ng s; m at ric es fo r th e pr od uc ­ tio n of re co rd s, pr ep ar ed re co rd bl an ks ,f ilm fo r m ec ha ni ca l so un d re co rd in g, pr ep ar ed ta pe s, w ire s, st rip s an d lik e ar tic le s of a ki nd co m m on ly us ed fo r so un d or si m ila r re co rd in g 10 .1 26 0 O th er fu rn itu re an d pa rts th er eo f: B . O th er fu rn it u re 5 50 0 00 0 94 .0 3 (* ) (9 4. 03 -2 1, 23 , 25 ,2 7, 33 ,3 5 , 39 ,4 9, 51 ,5 5 , 57 ,6 1, 63 ,6 5 , 66 ,6 7, 69 ,7 1 ,. 82 ,9 1, 95 ,9 9) (1 ) (2 ) 3 (4 5 6 (' ) (8 9) (1 0 10 .1 28 0 C h in a H on g K on g 80 0 00 0 64 0 00 0 16 0 00 0 1 00 0 00 0 96 .0 1 B ex II I (9 6. 01 -4 1, 49 91 ,9 2, 93 ,9 5, 96 ) Pa in t, di st em pe r, va rn is h an d si m ila rb ru sh ­ es ; br us he s fo r co sm et ic s an d pe rs on al to ile try ;r oa d sw ee pi ng br us he s; ho us eh ol d ty pe br oo m s an d br us he s, in cl ud in g sh oe br us he s an d cl ot he s br us he s; br us he s fo r gr oo m in g an im al s B N L D K D G R E F IR L I P U K B N L D K D G R E F IR L I P U K 64 00 0 29 44 0 15 5 52 0 12 16 0 37 76 0 11 3 92 0 5 76 0 96 00 0 9 60 0 11 5 84 0 30 66 0 14 10 4 74 50 4 5 82 5 18 08 9 54 57 5 2 75 9 45 99 0 4 59 9 55 49 5 38 3 25 0 30 6 60 0 76 65 0 S o u th K o re a 10 .1 30 0 S ou th K or ea 11 20 0 00 0 8 96 0 00 0 2 24 0 00 0 20 00 0 00 0 97 .0 3 (d ) (9 7. 03 -a ll nu m be rs ) O th er to ys ;w or ki ng m od el s of a ki nd us ed fo rr ec re at io na lp ur po se s 31 . 12 . 86 Official Journal of the European Communities No L 373/35 B N L D K D G R E F IR L I P U K 89 6 00 0 41 2 16 0 2 17 7 28 0 17 0 24 0 52 8 64 0 1 59 4 88 0 80 64 0 1 34 4 00 0 13 4 40 0 1 62 1 76 0 10 .1 32 0 2 00 0 00 0 60 0 00 0 40 0 00 0 3 00 0 00 0 H on g K on g 97 .0 5 (9 7. 05 -a ll nu m be rs ) C ar ni va l ar tic le s; en te rt ai nm en t ar tic le s (f or ex am pl e, co nj ur in g tri ck s an d no ve lty jo ke s) ;C hr is tm as tre e de co ra tio ns an d si m i ­ la r ar tic le s fo r C hr is tm as fe st iv iti es (f or ex ­ am pl e, ar tif ic ia l C hr is tm as tre es ,C hr is tm as st oc ki ng s, im ia ta tio n Y ul e- lo gs , N at iv ity sc en es an d fig ur es th er ef or ) B N L D K D G R E F IR L I P U K 16 0 00 0 73 60 0 38 8 80 0 30 40 0 94 40 0 28 4 80 0 14 40 0 24 0 00 0 24 00 0 28 9 60 0 10 .1 32 5 97 .0 7 (9 7. 07 -9 1, 99 ) 4 50 0 00 0 Fi sh -b oo ks , lin e fis hi ng ro ds an d ta ck le ; fis h la nd in g ne ts an d bu tte rf ly ne ts ;d ec oy "b ird s" , la rk m irr or s an d si m ila r hu nt in g or sh oo tin g re qu is ite s: B . O th er (d ) H on g K on g. No L 373/36 Official Journal of the European Communities 31 . 12 . 86 ANNEX II List of products originating in developing countries and territories, enjoying generalized tariff preferences, in respect of which duties under the Common Customs Tariff are totally suspended (a) (b) (c) Order No 30.0010 30.0020 30.0030 30.0040 CHAPTER 25 25.19 A 25.22 25.23 25.31 A Magnesium oxide other than calcined natural magnesium carbonate Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide Portland cement, ciment fondu, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinker Fluorspar 30.0050 30.0060 30.0070 30.0080 30.0090 30.0100 30.0110 30.0120 CHAPTER 27 27.03 B 27.04 27.07 27.11 27.12 27.13 27.14 27.16 Agglomerated peat Coke and semi-coke of coal , of lignite or of peat ; whether or not agglomerated ; retort carbon : A. Coke and semi-coke of coal : I. For the manufacture of electrodes C. Other Oils and other products of the distillation of high temperature coal tar ; similar products as defined in Note 2 to this Chapter Petroleum gases and other gaseous hydrocarbons Petroleum jelly Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes, whether or not coloured Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals . Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cutbacks) 30.0130 30.0140 30.0150 30.0160 30.0170 30.01.80 30.0190 30.0200 30.0210 CHAPTER 28 ex 28.01 28.02 28.03 eX 28.04 28.06 28.08 28.09 28.10 28.12 Halogens (fluorine, chlorine, bromine) Sulphur, sublimed or precipitated ; colloidal sulphur Carbon (including carbon black) Hydrogen , rare gases and other non-metals, but not including silicon Hydrochloric acid and chlorosulphuric acid Sulphuric acid ; oleum Nitric acid ; sulphonitric acids Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) Boric oxide and boric acid 30.0220 28.13 Other inorganic acids and oxygen compounds of non-metals (excluding water) (a) Manufactured and semi-finished industrial products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff duty are only token entries ; this applies in particular for products intended for use in civil aircraft . However, Spain and Portugal eventually apply the rates of duties provided for by Articles 178 and 365 of the Act of Accession . (b) Preferences are not to be granted in respect of the products marked with an asterisk, originating in Romania. (c) Preferences are not to be granted in respect of the products marked with two asterisks, originating in China. No L 373/3731 . 12 . 86 Official Journal of the European Communities 30.0230 30.0240 30.0250 30.0260 30.0270 30.0280 30.0290 30.0300 30.0310 30.0320 30.0330 30.0340 30.0350 30.0360 30.0370 30.0380 30.0390 30.0400 30.0410 30.0420 30.0430 30.0440 30.0450 30.0460 30.0470 30.0480 30.0490 30.0500 30.0510 30.0520 28.14 28.15 ex 28.17 28.18 28.19 28.20 B 28i22 28.23 28.24 28.25 28.27 ex 28.28 28.29 ex 28.30 28.31 28.32 28.35 28.36 28.37 28.38 28.39 28.40 ex 28.42 28.43 28.44 28.45 28.46 ex 28.47 28.48 28.49 Halides, oxyhalides and other halogen compounds of non-metals . Sulphides of non-metals ; phosphorus trisulphide Potassium hydroxide (caustic potash); peroxides of sodium or potassium, excluding sodium hydroxide (caustic soda) Hydroxide and peroxide of magnesium ; oxides, hydroxides and peroxides, of strontium or barium Zinc oxide and zinc peroxide Artificial corundum Manganese oxides Iron oxides and hydroxides ; earth colours containing 70% or more by weight of combined iron evaluated as Fe203 Cobalt oxides and hydroxides ; commercial cobalt oxides Titanium oxides Lead oxides, including red lead and orange lead (*) Hydrazine and hydroxylamine and their inorganic salts ; other inorganic bases and metallic oxides, hydroxides and peroxides, excluding antimony oxides Fluorides ; fluorosilicates, fluoroborates and other complex fluorine salts Chlorides, oxychlorides and - hydroxychlprides, excluding barium and ammonium chlorides ; bromides and oxybromides ; iodides and oxyiodides Hypochlorites ; commercial calcium hypochlorite ; chlorites ; hypobromites Chlorates and perchlorates , bromates and perbromates ; iodates and periodates Sulphides ; polysulphides Dithionites, including those stabilized with organic substances, sulphoxylates Sulphites and thiosulphates Sulphates (including alums) and persulphates Nitrites and nitrates Phosphites, hypophosphites and phosphates Carbonates and percarbonates ; commercial ammonium carbonate containing ammonium carbamate, excluding carbonates of sodium and of barium Cyanides and complex cyanides / Fulminates, cyanates and thiocyanates Silicates ; commercial sodium and potassium silicates Borates and perborates Salts of metallic acids (for example, chromates, permanganates, stannates), excluding manganites, manganates, permanganates and sodium dichromate Other salts and peroxysalts of inorganic acids, but not including azides Colloidal precious metals ; amalgams of precious metals ; salts and other compounds, inorganic or organic, of precious metals including albuminates, proteinates, tannates and similar compounds, whether or not chemically defined No L 373/38 Official Journal of the European Communities 31 . 12 . 86 30.0530 28.51 Isotopes and their compounds, inorganic or organic, whether or not chemically defined, other than isotopes and compounds falling within heading No 28.50 : B. Other 30.0540 28.52 Compounds, inorganic or organic, of thorium, of uranium depleted in U 235 , of rare earth metals, of yttrium or of scandium, whether or not mixed together : B. Other 30.0550 30.0560 30.0570' 30.0580 30.0590 28.54 28.55 28.56 28.57 28.58 Hydrogen peroxide (including solid hydrogen peroxide) Phosphides, whether or not chemically defined Carbides, whether or not chemically defined (*) (a) Hydrides, nitrides and azides, silicides and borides, whether or not chemically defined Other inorganic compounds (including distilled and conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams, other than amalgams of precious metals i 30.0600 30.0610 30.0620 30.0630 CHAPTER 29 ex 29.01 ex 29.02 29.03 29.04 Hydrocarbons, excluding styrene Halogenated derivatives of hydrocarbons, excluding 1,2-Dichloroethane (ethylene dichloride) (e) Sulphonated, nitrated or nitrosated derivatives of hydrocarbons (e) . Acyclic alcohols and their halogenated , sulphonated , nitrated and nitrosated derivatives : A. Saturated monohydric alcohols : II . Propan-l-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) III . Butanol and isomers thereof : a) 2-Methylpropan-2-ol (tert-butyl alcohol) ex b) Butan-l-ol (normal butyl alcohol) IV. Pentanol (amyl alcohol) and isomers thereof V. Other B. Unsaturated monohydric alcohols C. Polyhydric alcohols : I. Diols , triols and tetraols, excluding ethylene glycol IV. Other polyhydric alcohols V. Halogenated, sulphonated, nitrated or nitrosated derivatives of polyhydric alcohols 30.0640 30.0650 30.0660 30.0670 30.0680 30.0690 29.05 ex 29.06 29.07 ex 29.08 29.09 29.10 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives Phenols and phenol-alcohols, excluding hydroquinone (quinol) (*) (a) Halogenated , sulphonated, nitrated or nitrosated derivatives of phenols or phenolalcohols Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols , alcohol peroxides and ether perox ­ ides and their halogenated, sulphonated, nitrated or nitrosated derivatives, excluding diethylene glycol Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three or four member ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals , and their halogenated, sulphonated, nitrated or nitrosated derivatives (a) The asterisk covers only subheading 28.56 C. The asterisk covers only subheading 29.06 A I. (e) For hexachloroethane (29.02 A II a) ex 2), the reference base referred to in Article 14 is set at 1 %. For 5-tert-butyl-2,4,6-trinitro-m-xylene (musc-xy ­ lene), the reference base is set at 1 %. 31 . 12 . 86 Official Journal of the European Communities No L 373/39 30.0700 30.0710 29.11 29.12 Aldehydes, aldehyde-alcohols, aldehyde-ethers, aldehyde-phenols and other single or complex oxygen-function aldehydes ; cyclic polymers of aldehydes ; paraformaldehyde (*) (b) Halogenated, sulphonated, nitrated or nitrosated derivatives of products falling within heading No 29.11 30.0720 . ex 29.13 Ketones, ketone-alcohols, ketone-phenols, ketone-aldehydes, quinones, quinone-alcohols, quinone-phenols, quinone-aldehydes and other single or complex oxygen-function ketones and quinones, and their halogenated, sulphonated, nitrated or nitrosated derivatives excluding syn ­ thetic camphor (*) (c) 30.0730 30.0740 ex 29.14 ex 29.15 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogen ­ ated, sulphonated, nitrated or nitrosated derivatives, excluding acetic acid and ethyl acetate Polycarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogen ­ ated, sulphonated, nitrated or nitrosated derivatives, excluding oxalic acid and its salts and esters (*) (f) 30.0750 ex 29.16 Carboxylic acids with alcohol, phenol , aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives, excluding citric acid and latic acid and O-acetylsalicylic acid and their salts and esters 30.0760 30.0770 29.19 29.21 Phosphoric esters and their salts , including lactophosphates, and their halogenated, sulphonated, nitrated or nitrosated derivatives Other esters of mineral acids (excluding halides) and their salts , and their halogenated, sulphon ­ ated, nitrated or nitrosated derivatives 30.0780 30.0790 30.0800 30.0810 30.0820 ex 29.22 ex 29.23 ex 29.24 ex 29.25 ex 29.26 Amine-function compounds, excluding isopropylamine and its salts and toluidines and their halogenated, sulphonated, nitrated and nitrosated derivatives (e) Single or complex oxygen-function amino-compounds, excluding glutamic acid. Quaternary ammonium salts and hydroxides, lecithins and other phosphoaminolipins, excluding choline chloride Carboxyamide-function compounds ; amide-function compounds of carbonic acid, excluding paracetamol (INN) (e) Carboxyimide-function compounds (including ortho-benzoicsulphimide and its salts) and imine-function compounds (including hexamethylenetetramine and trimethylenetrinitramine) 30.0830 30.0840 30.0850 30.0860 30.0870 30.0880 29.27 29.28 ' 29.29 29.30 29.31 29.33 Nitrile-function compounds (*) (a) (e) Diazo-, azo- and azoxy-compounds Organic derivatives of hydrazine or of hydroxylamine Compounds with other nitrogen-functions Organo-sulphur compounds Organo-mercury compounds 30.0890 30.0900 30.0910 29.34 ex 29.35 29.37 Other organo-inorganic compounds Heterocyclic compounds ; nucleic acids, excluding furazolidone (INN), melamine, coumarins, methylcoumarins and ethylcoumarins Sultones and sultams (a) The asterisk only covers acrylinitril . (b) The asterisk covers only subheading. 29.1 1 E ex I (vanillin) (4-hydroxy-3 methoxybenzaldehyde). (c) The asterisk covers only subheading 29 . 13 A ex I (acetone).(e) For dodecyl acid (subheading 29.14 ex XI, the reference base referred to in Article 14 is set at 1 %. For halogenated, sulphonated, nitrated and nitrosated derivatives of aniline and their salts (29.22 D ex I), the reference base is set at 1 %. For ethanolamine, diethanolamine and tnethanolam ­ ine and their salts (subheadings 29.23 A I and ex II), the reference base is set at 1 %. For D-p-hydroxyphenyl-glysine (29.23 ex E), the reference base is set at 1 %. For other cyclic amides (naphthols) (29.25 B III ex b), the reference base is set at 1 %. For acrylinitril, the reference base is set at 1 %. ( f ) The asterisk only covers subheading 29.15 C I. No L 373/40 Official Journal of the European Communities 31 . 12 . 86 30.0920 29.38 Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent (*) (b) A. Provitamins, unmixed, whether or not in aqueous solution B. Vitamins, unmixed, whether or not in aqueous solution : I. Vitamins A II . Vitamins B2, B3 , B6, B I 2 and H (e) III . Vitamin B9 C. Natural concentrates of vitamins : I. Natural concentrates of vitamins A 4- D II . Other D. Intermixtures, whether or not in any solvent ; non-aqueous solutions of provitamins or vitamins Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hormones Glycosides, natural or reproduced by synthesis , and their salts , ethers, esters and other derivatives Vegetable alkaloids, natural or reproduced by synthesis, and their salts , ethers , esters and other derivatives Sugars, chemically pure, other than sucrose, glucose and lactose ; sugar ethers and sugar esters, and their salts , other than products of heading Nos 29.39, 29.41 and 29.42 Antibiotics, excluding chloramphenicol (INN) and tetracyclines (*) (a) Other organic compounds 30.0930 30.0940 30.0950 30.0960 30.0970 30.0980 30.0990 30.1000 30.1010 30.1020 30.1030 30.1040 30.1050 30.1060 29.39 29.41 29.42 29.43 ex 29.44 29.45 CHAPTER 30 30.01 30.02 30.03 ex 30.04 30.05 CHAPTER 31 31.02 ex 31.03 31.04 B Organo-therapeutic glands or other organs, dried, whether or not powdered ; organo-therapeutic extracts of glands or other organs or of their secretions ; other animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included Antisera, microbial vaccines, toxins, microbial cultures (including ferments but excluding yeasts) and similar products Medicaments (including veterinary medicaments) Wadding, bandages and similar articles (for example, dressings, adhesive plasters, poultices) impregnated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes, other than goods specified in Note 3 of this Chapter Other pharmaceutical goods Mineral or chemical fertilizers , nitrogenous : A. Natural sodium nitrate C. Other (*) (e) Mineral or chemical fertilizers, phosphatic, excluding superphosphates (*) (c) Mineral or chemical fertilizers , potassic, mentioned in Note 3 (B) to this Chapter (a) The asterisk covers only subheading 29.44 A (penicillins). (b) The asterisk covers only subheading 29.38 B ex II (vitamins B 1 2). (c) The asterisk covers only subheading 3 1 .03 B. (e) For vitamins B6 and H (subheading 29.38 B ex II) the reference base referred to in Article 14 is set at 1 %. For other mineral or chemical fertilizers, nitrogenous (subheading 3 1 .02 C), the reference base is set at 1 %. No L 373/4131 . 12 . 86 Official Journal of the European Communities 30.1070 30.1080 30.1090 30.1100 30.1110 30.1120 30.1130 30.1140 30.1150 30.1160 30.1170 30.1180 CHAPTER 32 32.01 32.03 32.04 32.05 32.06 32.07 32.08 32.09 32.10 32.11 32.12 32.13 Tanning extracts of vegetable origin ; tannins (tannic acids), including water-extracted gall-nut tannin , and their salts, ethers, esters and other derivatives : B. Other Synthetic organic tanning substances and inorganic tanning substances ; tanning preparations, whether or not containing natural tanning materials ; enzymatic preparations for pre-tanning (for example, of enzymatic, pancreatic or bacterial origin) Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing ex ­ tracts, but excluding indigo) or of animal origin Synthetic organic dyestuffs (including pigment dyestuffs); synthetic organic products of a kind used as luminophores ; products of the kind known as optical bleaching agents, substantive to the fibre ; natural indigo (e) Colour lakes Other colouring matter ; inorganic products of a kind used as luminophores Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes, liquid lustres and similar products, of the kind used in the ceramic, enamelling and glass industries ; engobes (slips); glass frit and other glass, in the form of powder, granules or flakes Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments in linseed oil , white spirit, spirits of turpentine, varnish or other paint or enamel media ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined in Note 4 to this Chapter Artists ', students' and signboard painters' colours, modifying tints , amusement colours and the like, in tablets , tubes , jars , bottles, pans or in similar forms or packings, including such colours in sets or outfits , with or without brushes, palettes or other accessories Prepared driers Glaziers ' putty ; grafting putty ; painters' fillings ; non-refractory surfacing preparations ; stopping, sealing and similar mastics, including resin mastics and cements Writing ink, printing ink and other inks 30.1190 30.1200 30.1205 CHAPTER 33 CHAPTER 34 CHAPTER 35 35.02 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY, COSMETICS AND TOILET PREPXRATIONS SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS ; LUBRI ­ CATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING AND SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODEL ­ LING PASTES AND 'DENTAL WAXES' Albumins, albuminates and other albumin derivatives A. Albumins : II . Other : ex b) Other iJ 30.1210 30.1220 30.1230 35.02 B ex 35.03 35.04 Albuminates and other albumin derivatives Gelatin (including gelatin in rectangles, whether or not coloured or surface-worked) and gelatin derivatives ; glues derived from bones, hides, nerves, tendons or from similar products and fish glues ; isinglass, excluding gelatin and gelatin derivatives Peptones and other protein substances (excluding enzymes of heading No 35.07) and their derivatives ; hide powder, whether or not chromed (e) For synthetic organic dyestuffs (subheading 32.05 A), the reference base referred to in Article 14 is set at 1 %. For lead borosilicate (subheading 32.08 ex B), the reference base is set at 1 %. No L 373/42 Official Journal of the European Communities 31 . 12 . 86 30.1240 30.1250 35.06 35.07 Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg Enzymes ; prepared enzymes not elsewhere specified or included 30.1260 CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS (*) (a) 30.1270 30.1280 30.1290 30.1300 30.1310 30.1320 CHAPTER 37 CHAPTER 38 38.01 38.03 38.05 38.06 38.07 PHOTOGRAPHIC AND CINEMATOGRAPHIC GOODS Artificial graphite ; colloidal graphite, other than suspensions in oil Activated carbon ; activated natural mineral products ; animal black, including spent animal black Tall oil Concentrated sulphite lye Spirits of turpentine (gum, wood and sulphate) and other terpenic solvents produced by the dis ­ tillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpentine ; pine oil (excluding 'pine oils ' not rich in terpineol) ex 38.08 38.09 38.11 38.12 38.13 38.14 38.15 38.16 38.17 38.18 ex 38.19 30.1325 30.1330 30.1340 30.1350 30.1360 30.1370 30.1380 30.1390 30.1400 30.1410 30.1420 Rosin and resin acids, and derivatives thereof other than ester gums included in heading No 39.05 ; rosin spirit and rosin oils , excluding rosin, including 'brais resineux ' obtained from fresh oleoresins Wood tar ; wood tar oils (other than the compositive solvents and thinners falling within heading No 38.18); wood creosote ; wood naphtha ; acetone oil ; vegetable pitch of all kinds ; brewers ' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products Disinfectants, insecticides, fungicides, rat poisons, herbicides, anti-sprouting products, plant ­ growth regulators and similar products, put up in forms or packings for sale by retail or as prep ­ arations or articles (for example, sulphur-treated bands, wicks and candles, flypapers) Prepared glazings, prepared dressings and prepared mordants of a kind used in the textile, paper, leather or like industries : A. Prepared glazings and/prepared dressings ; II . Other B. Prepared mordants Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding rods and electrodes Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and similar prepared additives for mineral oils Prepared rubber accelerators Prepared culture media for development of micro-organisms Preparations and charges for fire-extinguishers ; charged fire-extinguishing grenades Composite solvents and thinners for varnishes and similar products Chemical products and preparations of the chemical or allied industries (including those consist ­ ing of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included, excluding D-glucitol (sorbitol), other than that falling within subheading 29.04 C III , excluding mixed alkylbenzenes and mixed alkylnaphthalenes (a) The asterisk only covers heading No 36.06 . 31 . 12 .. 86 Official Journal of the European Communities No L 373/43 CHAPTER 39 39.01 ex 39.02 ex 39.03 39.04 39.05 ex 39.06 ex 39.07 CHAPTER 40 40.02 40.03 40.05 . 40.06 40.07 40.08 40.09 40.10 40.12 40.13 40.14 40.15 30.1430 30.1440 30.1450 30.1460 30.1470 30.1480 30.1490 30.1500 30.1510 30.1520 30.1530 30.1540 30.1550 30.1560 30.1570 30.1580 30.1590 30.1600 30.1610 Condensation , polycondensation and polyaddition products, whether or not modified or poly ­ merized, and whether or not linear (for example, phenoplasts, aminoplasts , alkyds, polyallyl esters , and other unsaturated polyesters , silicones), excluding alkyds and other polyesters , in one of the forms mentioned in Note 3 (d) of this Chapter Polymerization and copolymerization products (for example, polyethylene; polytetrahaloeth ­ ylenes, polyisobutylene, polystyrene, polyvinyl acetate, polyvinyl chloroacetate and other poly ­ vinyl derivatives, polvacrylic and polymethacrylic derivatives, coumarone-indene resins, etc.), ex ­ cluding polyethylene and polystyrene and its copolymers, in one of the forms mentioned in Note 3(a) and (b) to this chapter and polyvinyl chloride (*) (a) (e) Regenerated cellulose, other than that referred to in Annex I ; cellulose nitrate, cellulose acetate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose, plasticized or not (for example, collodions, celluloid); vulcanized fibre (*) Hardened proteins (for example, hardened casein and hardened gelatin) Natural resins modified by fusion (run gums); artificial resins obtained by esterification of natural resins or of resinic acids (ester gums); chemical derivatives of natural rubber (for example, chlorinated rubber, rubber hydrochloride, oxidized rubber, cyclized rubber) Other high polymers ., artificial resins and artificial plastic materials , including alginic acid, its salts and esters , and heparin ; linoxyn Articles of materials of the kinds described in heading Nos 39.01 to 39.06, excluding bags, sachets and similar articles, of polyethylene, and of articles of apparel and clothing accessories Synthetic rubber latex ; pre-vulcanized synthetic rubber latex ; synthetic rubber ; factice derived from oils Reclaimed rubber Plates, sheets and strip, of unvulcanized natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of unvulcanized natural or synthetic rub ­ ber compounded ready for vulcanization ; unvulcanized natural or synthetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil) or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch Unvulcanized natural or synthetic rubber, including rubber latex, in other forms or states (for ex ­ ample, rods, tubes and profile shapes, solutions and dispersions); articles of unvulcanized natural or synthetic rubber (for example, coated of impregnated textile thread ; rings and discs) Vulcanized rubber thread and cord, whether or not textile covered, and textile thread covered or impregnated with vulcanized rubber Plates, sheets , strip, rods and profile shapes, of unhardened vulcanized rubber Piping and tubing, of unhardened vulcanized rubber Transmission, conveyor or elevator belts or belting, of vulcanized rubber Hygienic and pharmaceutical articles (including teats), of unhardened vulcanized rubber, with or without fittings of hardened rubber Articles of apparel and clothing accessories (including gloves), for all purposes, of unhardened vulcanized rubber Other articles of unhardened vulcanized rubber Hardened rubber (ebonite and vulcanite), in bulk, plates, sheets , strip, rods, profile shapes or tubes (a) The asterisk covers only subheadings 39.02 C I b), IV and VII a). (e) For polypropylenes (subheading 39.02 C ex IV), the reference base referred to in Article 14 is set at 1 %. No L 373/44 Official Journal of the European Communities 31 . 12 . 86 30.1620 30.1623 30.1625 30.1630 30.1640 30.1650 30.1660 30.1670 30.1680 30.1690 30.1700 30.1705 30.1710 30.1720 30.1730 30.1740 30.1750 30.1755 30.1760 30.1770 30.1780 30.1790 30.1800 40.16 CHAPTER 41 41.02 41.05 41.06 41.08 41.10 CHAPTER 42 42.01 42.04 42.05 42.06 CHAPTER 43 43.02 43.03 43.04 CHAPTER 44 44.05 44.07 44.09 44.12 44.13 44.14 44.16 44.17 44.18 44.19 Articles of hardened rubber (ebonite and vulcanite) Bovine cattle leather (including buffalo leather) and equine leather, except leather falling within heading No 4 1 .06 or 4 1 .08 : C. Other, not further prepared than tanned :  Other bovine and equine leather Other kinds of leather, except leather falling within heading No 41.06 or 41.08 : B. Other : II . Other - Chamois dressed leather Patent leather and imitation patent leather ; metallized leather Composition leather with a basis of leather or leather fibre, in slabs, in sheets or in rolls \ v . Saddlery and harness, of any material (foi1- example, saddles , harness, collars , traces, knee-pads and boots), for any kind of animal Articles of leather or of composition leather of a kind used in machinery or mechanical appliances or for industrial purposes Other articles of leather or of composition leather Articles made from gut (other than silk-worm gut), from goldbeater's skin , from bladders or from tendons Furskins, tanned or dressed, including furskins assembled in plates, crosses and similar forms Articles of furskin : A. Of a kind commonly used in machinery or plant Artificial fur and articles made thereof Wood sawn lengthwise, sliced or peeled, but not further prepared, of a thickness exceeding 5 mm : B. Coniferous wood, of a length of 125 cm or less and of a thickness of less than 12,5 mm Railway or tramway sleepers of wood Hoopwood ; split poles ; piles , pickets and stakes of wood, pointed but not sawn lengthwise ; chipwood ; drawn wood ; pulpwood in chips or particles ; wood shavings of a kind suitable for use in the manufacture of vinegar or for the clarification of liquids ; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking-sticks, um ­ brella handles, tool handles or the like Wood wool and wood flour Wood (including blocks, strips and friezes for parquet or wood block flooring, not assembled), planed, tongued, grooved , rebated, chamfered, V-jointed, centre V-jointed, beaded, centre ­ beaded or the like, but not further manufactured Wood sawn lengthwise, sliced or peeled but not further prepared, of a thickness not exceeding 5 mm ; veneer sheets and sheets for plywood, of a thickness not exceeding 5 mm Cellular wood panels , whether or not faced with base metal ' Improved ' wood, in sheets , blocks or the like Reconstituted wood, being wood shavings, wood chips, sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances, in sheets , blocks or the like (*) Wooden headings and mouldings, including moulded skirting and other moulded boards No L 373/4531 . 12 . 86 Official Journal of the European Communities 30.1810 30.1820 30.1830 44.20 44.21 44.22 Wooden picture frames, photograph frames, mirror frames and the like Complete wooden packing cases, boxes, crates, drums and similar packings Casks, barrels, vats, tubs, buckets and other coopers' products and parts thereof, of wood, includ ­ ing staves 30.1840 30.1850 30.1860 30.1870 44.24 44.25 44.26 44.27 Household utensils of wood Wooden tools, tool bodies, tool handles, broom and brush bodies and handles ; boot and shoe lasts and trees, of wood Spools, cops, bobbins, sewing thread reel and the like, of turned wood Standard lamps, table lamps and other lighting fittings, of wood ; articles of furniture, of wood, not falling within Chapter 94 ; caskets , cigarette boxes, trays, fruit bowls, ornaments and other fancy articles, of wood ; cases for cutlery, for drawing instruments or for violins, and similar re ­ ceptacles, of wood ; articles of wood for personal use or adornment, of a kind normally carried in the pocket, in the handbag or on the person ; parts of the foregoing articles, of wood 30.1880 30.1890 30.1900 30.1910 30.1920 30.1926 30.1930 30.1940 30.1950 30.1960 30.1970 30.1980 30.1990 30.2000 30.2010 30.2020 44.28 ' CHAPTER 45 45.02 45.03 45.04 . CHAPTER 46 46.02 46.03 CHAPTER 47 CHAPTER 48 48.01 48.03 48.04 48.05 48.07 48.08 48.10 48.11 48.12 Other articles of wood1 v Natural cork in blocks, plates, sheets or strips (including cubes or square slabs, cut to size for corks or stoppers) Articles of natural cork Agglomerated cork (being cork agglomerated with or without a binding substance) and articles of agglomerated cork Plaits and similar products of plaiting materials , for all uses, whether or not assembled into strips ; plaiting materials bound together in parallel strands or woven, in sheet form, including matting, mats and screens ; straw envelopes for bottles Basketwork, wickerwork and other articles of plaiting materials , made directly to shape ; articles made up from goods falling within heading No 46.02 ; articles of loof PAPER-MAKING MATERIAL Paper and paperboard (including cellulose wadding), in rolls or sheets Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets Composite paper or paperboard (made by sticking flat layers together with an adhesive), not sur ­ face-coated or impregnated, whether or not internally reinforced, in rolls or sheets Paper and paperboard, corrugated (with or without flat surface sheets), creped, crinkled, em ­ bossed or perforated, in rolls or sheets Paper and paperboard, impregnated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets Filter blocks, slabs and plates, of paper pulp Cigarette paper, cut to size, whether or not in the form of booklets or tubes Wallpaper and lincrusta ; window transparencies of paper Floor coverings prepared on a base of paper or of paperboard, whether or not cut to size, with or without a coating of linoleum compound No L 373/46 Official Journal of the European Communities 31 . 12 . 86 Carbon and other copying papers (including duplicator stencils) and transfer papers, cut to size, whether or not put up in boxes Writing blocks, envelopes, letter cards, plain postcards, correspondence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery Other paper and paperboard, cut to size or shape v . . Boxes, bags and other packing containers, of paper or paperboard ; box files , letter trays and simi ­ lar articles, of paper or paperboard, of a kind commonly used in offices,shops and the like Registers , exercise books, note books, memorandum blocks, order books, receipt books, diaries, blotting-pads, binders (loose-leaf or other), file covers and other stationery of paper or paper ­ board ; sample and other albums and book covers, of paper or paperboard Paper or paperboard labels , whether or not printed or gummed Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or hardened) Other articles of paper pulp, paper, paperboard or cellulose wadding PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY; MANUSCRIPTS ; TYPESCRIPTS AND PLANS Footwear with outer soles of wood or cork Parts of footwear, removable in-soles, hose protectors and heel cushions, of any material except metal (*) Gaiters, spats , leggings, puttees, cricket pads, shin-guards and similar articles, and parts thereof HEADGEAR AND PARTS THEREOF Walking-sticks (including climbing-sticks and seat-sticks), canes, whips, riding-crops and the like Parts , fittings, trimmings and accessories of articles falling within heading No 66.01 or 66.02 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR (e) ARTICLES OF STONE, OF PLASTER ; OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS Heat-insulating bricks, blocks, tiles and other heat-insulating goods of siliceous fossil meals or of similar siliceous earths (for example, kieselguhr, tripolite or diatomite) Refractory bricks, blocks, tiles and similar refractory constructional goods , other than goods fall ­ 30.2030 30.2040 30.2050 30.2060 30.2070 30.2080 30.2090 30.2100 30.2110 30.2120 30.2130 30.2140 30.2150 30.2160 30.2170 30.2180 30.2190 30.2200 30.2210 48.13 48.14 48.15 48.16 48.18 48.19 48.20 48.21 CHAPTER 49 CHAPTER 64 64.03 64.05 64.06 CHAPTER 65 CHAPTER 66 66.02 66.03 CHAPTER 67 CHAPTER 68 CHAPTER 69 69.01 ' 69.02 mg within heading No 69.01 30.2220 30.2230 69.03 69.04 Other refractory goods (for example, retorts , crucibles, muffles, nozzles, plugs , supports , cupels , 1 tubes, pipes, sheaths and rods), other than goods falling within heading No 69.01 . Building bricks (including flooring blocks, support or filler tiles and the like) (e) For products falling within heading No 67.04, the reference base referred to in Article 14 is set at 1 %. 31 . 12 . 86 Official Journal of the European Communities No L 373/47 Roofing tiles ; chimney-pots, cowls, chimney-liners, cornices and other constructional goods, including architectural ornaments Piping, conduits and guttering (including angles, bends and similar fittings) Unglazed setts , flags and paving, hearth and wall tiles Laboratory, chemical or industrial wares ; troughs, tubs and similar receptacles of a kind used in agriculture ; pots, jars and similar articles of a kind commonly used for the conveyance or pack ­ ing of goods Sinks, washbasins, bidets, water closet pans, urinals , baths and like sanitary fixtures Tableware and other articles of a kind commonly used for domestic or toilet purposes, of other kinds of pottery : A. Common pottery B. Stoneware (d) D. Other Other articles 30.2240 30.2250 30.2260 30.2270 30.2280 30.2290 \ 30.2300 30.2310 30.2320 30.2330 30.2340 30.2350 30.2360 30.2370 30.2380 30.2390 30.2400 30.2420 30.2430 69.05 69.06 69.07 69.09 69.10 69.12 69.14 CHAPTER 70 70.01 B 70.03 70.04 70.05 70.06 70.07 70.08 70.09 70.10 70.11 70.14 70.15 Glass in the mass (excluding optical glass) Glass in balls, rods and tubes, unworked (not being optical glass) Unworked cast or rolled glass (including flashed or wired glass), whether figured or not, in rectangles Unworked drawn or blown glass (including flashed glass), in rectangles (*) Cast, rolled, drawn or blown glass (including flashed or wired glass), in rectangles, surface ground or polished, but not further worked Cast , rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rec ­ tangular shape, or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished ; multiple-walled insulating glass ; leaded lights and the like Safety glass consisting of toughened or laminated glass, shaped or not Glass mirrors (including rear-view mirrors), unframed, framed or backed Carboys, bottles, jars , pots , tubular containers and similar containers, of glass , of a kind com ­ monly used for the conveyance or packing of goods ; stoppers and other closures, of glass Glass envelopes (including bulbs and tubes) for electric lamps, electronic valves or the like Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass : A. Articles for electrical lighting fittings : I. Facetted glass, plates, balls , pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers Clock and watch glasses and similar glasses (including glass of a kind used for sunglasses but excluding glass suitable for corrective lenses), curved, bent, hollowed and the like ; glass spheres and segments of spheres, of a kind used for the manufacture of clock and watch glasses and the like (d) South Korea . No L 373/48 Official Journal of the European Communities 31 . 12 . 86 30.2440 70.16 Bricks, tiles, slabs, paving blocks, squares and other articles of pressed or moulded glass, of a kind commonly used in buildings ; multi-cellular glass in blocks, slabs; plates, panels and similar forms 30.2450 30.2460 30.2470 30.2480 30.2490 70.17 70.18 70.19 70.20 70.21 Laboratory, hygienic and pharmaceutical glassware, whether or not graduated or calibrated ; glass ampoules Optical glass and elements of optical glass, other than optically worked elements ; blanks for cor ­ rective spectacle lenses Glass beads, imitation pearls , imitation precious and semi-precious stones, fragments and chip ­ pings, and similar fancy or decorative glass smallwares, and articles of glassware made there ­ from ; glass cubes and small glass plates, whether or not on a backing, for mosaics and similar decorative purposes ; artificial eyes of glass, including those for toys but excluding those for wear by humans ; ornaments and other fancy articles of lampworked glass ; grains (ballotini) Glass fibre (including wool), yarns, fabrics, and articles made therefrom Other articles of glass 30.2510 30.2520 30.2530 30.2540 30.2550 30.2560 30.2570 30.2580 30.2590 30.2600 30.2610 30.2620 CHAPTER 71 71.02 71.03 ex 71.05 71.06 ex 71.07 71.08 ex 71.09 71.10 71.12 71.13 71.14 71.15 Precious and semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) Synthetic or reconstructed precious or semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) Silver, including silver gilt and platinum-plated silver, semi-manufactured Rolled silver, unworked or semi-manufactured Gold, including platinum-plated gold, semi-manufactured Rolled gold on base metal or silver, unworked or semi-manufactured Platinum and other metals of the platinum group, semi-manufactured Rolled platinum or other platinum group metals, on base metal or precious metal , unworked or semi-manufactured Articles of jewellery and parts thereof, of precious metal or rolled precious metal (e) Articles of goldsmiths' or silversmiths ' wares and parts thereof, of precious metal or rolled precious metal , other than goods falling within heading No 7 1 . 1 2 Other articles of precious metal or rolled precious metal Articles consisting of, or incorporating pearls , precious or semi-precious stones (natural , synthetic or reconstructed) 30.2630 30.2640 30.2650 CHAPTER 73 73.04 73.05 A 73.07 Shot and angular grit, of iron or steel , whether or not graded ; wire pellets of iron or steel Iron or steel powders Blooms, billets, slabs and sheet bars (including tinplate bars), of iron or steel ; pieces roughly shaped by forging, of iron or steel : A. Blooms and billets : II . Forged B. Slabs and sheet bars (including tinplate bars): II . Forged C. Pieces roughly shaped by forging (e) For products falling within subheading 71.12 A, the reference base referred to in Article 14 is set at 1 %. 31 . 12 . 86 Official Journal of the European Communities No L 373/49 30.2660 73.13 Sheets and plates, of iron or steel , hot-rolled or cold-rolled : B. Other sheets and plates : IV. Clad, coated or otherwise surface-treated : a) Silvered, gilded, platinum-plated or enamelled V. Otherwise shaped or worked : a) Cut into shapes other than rectangular shapes, but not further worked : 1 . Silvered, gilded, platinum-plated or enamelled b) Other, excluding sheets and plates shaped by rolling 30.2670 30.2680 30.2690 30.2700 30.2710 30.2720 30.2730 30.2740 30.2760 30.2770 30.2780 30.2790 30.2800 30.2810 30.2820 73.16 73.17 73.19 73.20 73.21 73.22 73.23 73.24 73.26 73.27 73.29 73.30 ex 73.32 73.33 73.34 Railway and tramway track construction material of iron or steel , the following : rails , check-rails, switch blades, crossing (or frogs), crossing pieces, point rods, rack rails, sleepers, fish-plates, chairs , chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material special ­ ized for joining or fixing rails : A. Rails : I. Current-conducting, with parts of non-ferrous metal D. Fish-plates and sole plates : II . Other E. Other Tubes and pipes, of cast iron (*) High-pressure hydro-electric conduits of steel , whether or not reinforced Tube and pipe fittings (for example, joints, elbows, unions and flanges), of iron or steel (*) Structures and parts of structures (for example, hangars and other buildings, bridges and bridge ­ sections, locks-gates, towers, lattice masts, roofs, roofing frameworks, door and window frames, shutters , balustrades, pillars and columns), of iron or steel ; plates, strip, rods, angles, shapes, sec ­ tions, tubes and the like, prepared for use in structures, of iron or steel Reservoirs , tanks, vats and similar containers, for any material (other than compressed or lique ­ fied gas), of iron or steel , of a capacity exceeding 306 litres , whether or not lined or heat-insu ­ lated, but not fitted with mechanical or thermal equipment Casks, drums, cans, boxes and similar containers, of sheet or plate iron or steel , of a description commonly used for the conveyance or packing of goods Containers, of iron or steel , for compressed or liquefied gas Barbed iron or steel wire ; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of kinds used for fencing, of iron or steel Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials, of iron or steel wire ; expanded metal , of iron or steel Chain and parts thereof, of iron or steel Anchors and grapnels and parts thereof, of iron or steel Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings), of iron or steel ; rivets , cotters , cotter-pins, washers and spring washers, of iron or steel , excluding screws for wood falling within subheading 73.32 ex B II Needles for hand sewing (including embroidery), hand carpet needles and hand knitting needles, bodkins, crochet hooks, and the like, and embroidery stilettos, of iron or steel Pins (excluding hatpins and other ornamental pins and drawing pins), hairpins and curling grips, of iron or steel No L 373/50 Official Journal of the European Communities 31 . 12 . 86 Springs and leaves for springs, of iron or steel Stoves (including stoves with subsidiary boilers for central heating), ranges, cookers, grates, fires and other space heaters, gas-rings, plate warmers with burners, wash boilers with grates or other heating elements, and similar equipment, of a kind used for domestic purposes, not electrically operated, and parts thereof, of iron or steel Boilers (excluding boilers of heading No 84.01 ) and radiators, for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors (including those which can also distribute cool or conditioned air), not electrically heated, incorporating a motor ­ driven fan or blower, and parts thereof, of iron or steel Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of iron or steel ; iron or steel wool ; pot scourers and scouring and pol ­ ishing pads ; gloves and the like, of iron or steel Other articles of iron or steel (*) (b) Wrought bars, rods, angles, shapes and sections, of copper ; copper wire (*) Wrought plates, sheets and strip of copper of a thickness over 0,1 5 mm (e) Copper foil (whether or not embossed, cut to shape, perforated, coated, printed or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,15 mm Copper powders and flakes Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of copper Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials (including endless bands), of copper wire, expanded metal , of copper Nails , tacks, staples,, hook-nails , spiked cramps, studs, spikes and drawing pins, of copper, or of iron or steel with heads of copper ; bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings), of copper ; rivets , cotters , cotter-pins, washers and spring washers, of copper Springs, of copper Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts thereof, of copper Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of copper Other articles of copper 30.2830 30.2840 30.2850 30.2860 30.2865 30.2870 30.2875 30.2880 30.2890 30.2900 30.2910 30.2920 30.2930 30.2940 30.2950 30.2960 30.2970 30.2980 30.2990 30.3000 30.3010 73.35 73.36 73.37 73.38 73.40 CHAPTER 74 74.03 74.04 74.05 74.06 74.08 74.10 74.11 74.15 74.16 74.17 74.18 74.19 CHAPTER 75 75.02 75.03 75.04 75.05 Wrought bars, rods, angles , shapes and sections, of nickel ; nickel wire Wrought plates, sheets and strip, of nickel ; nickel foil ; nickel powders and flakes Tubes and pipes and blanks therefor, of nickel ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of nickel Electro-plating anodes, of nickel , wrought or unwrought, including those produced by electrolysis (b) The asterisk only covers products other than parts of box pallets (with mesh products) (see OJ No L 352, 30 . 12 . 1985 , p. 50, note (b)). (e) For wrought plates, sheets and strip of copper of a thickness over 0,15 mm (74.04), the reference base referred to in Article 14 is set at 1 %. Official Journal of the European Communities No L 373/5131 . 12 . 86 75.06 CHAPTER 76 76.03 76.04 76.05 76.06 76.07 76.08 76.09 76.10 76.11 76.12 Other articles of nickel Wrought plates, sheets and strip, of aluminium (*) (**) (e) Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,20 mm Aluminium powders and flakes Tubes and pipes and blanks therefor, of aluminium ; hollow bars of aluminium Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of aluminium Structures, and parts of structures (for example, hangars and other buildings, bridges and bridge ­ sections, towfers , lattice masts , roofs, roofing frameworks, door and window frames, balustrades, pillars and columns), of aluminium ; plates, rods, angles, shapes, sections, tubes and the like, pre ­ pared for use in structures, of aluminium Reservoirs , tanks, vats and similar containers, for any material (other than compressed or lique ­ fied gas), of aluminium, of a capacity exceeding 300 litres , whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment Casks, drums, cans, boxes and similar containers (including rigid and collapsible tubular con ­ tainers), of aluminium, of a description commonly used for the conveyance or packing of goods Containers, of aluminium, for compressed or liquefied gas Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but exclud ­ ing insulated electric wires and cables 30.3020 30.3040 30.3050 30.3060 30.3070 30.3080 30.3090 30.3100 30.3110 30.3120 30.3130 76.15 76.16 CHAPTER 77 77.02 77.04 CHAPTER 78 78.02 78.03 78.04 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium Other articles of aluminium Wrought bars, rods, angles, shapes and sections, of magnesium ; magnesium wire ; wrought plates, sheets and strip, of magnesium ; magnesium foil ; raspings and shavings of uniform size, powders and flakes, of magnesium ; tubes and pipes and blanks therefor, of magnesium ; hollow bars of magnesium ; other articles of magnesium Beryllium, unwrought or wrought, and articles of beryllium Wrought bars, rods, angles, shapes and sections, of lead ; lead wire Wrought plates, sheets and strip, of lead Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material); of a weight (excluding any backing) not exceeding 1,7 kg/m2 ; lead powders and flakes 30.3140 30.3150 30.3160 30.3170 30.3180 30.3190 30.3200 30.3210 30.3220 78.05 78.06 Tubes and pipes and blanks , therefor, of lead ; hollow bars, and tube and pipe fittings (for example, joints, elbows , sockets , flanges and S-bends), of lead Other articles of lead (e) For wrought plates, sheets and strip, of aluminium of a thickness of over 0,20 mm (76.03), the reference base is set at 1 /o . No L 373/52 Official Journal of the European Communities 31 . 12 . 86 Wrought bars, rods, angles, shapes and sections, of zinc ; zinc wire Wrought plates, sheets and strip, of zinc ; zinc foil ; zinc powders and flakes : A. Plates, sheets , strip and foil Tubes and pipes and blanks therefor, of zinc ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of zinc Other articles of zinc CHAPTER 79 79.02 79.03 79.04 79.06 CHAPTER 80 80.02 80.03 80.04 80.05 30.3230 30.3240 30.3250 30.3260 30.3270 30.3280 30.3290 30.3300 Wrought bars, rods, angles, shapes and sections, of tin ; tin wire Wrought plates, sheets and strip, of tin Tin foil (whether or not embossed, cut to shape, perforated, coated, printed or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1 kg/m2 ; tin powders and flakes Tubes and pipes and blanks therefor, of tin ; hollow bars, and tube and. pipe fittings (for example, joints, elbows, sockets and flanges), of tin 30.3310 30.3320 30.3330 30.3340 30.3350 80.06 CHAPTER 81 81.01 81.02 81.03 81.04 Other articles of tin Tungsten (wolfram), unwrought or wrought, and articles thereof : B. Bars (other than bars further prepared than sintered), rods, angles, shapes, sections, wire, fila ­ ments, plates, sheets, strip and foil C. Other Molybdenum, unwrought or wrought, and articles thereof: B. Bars (other than bars further prepared than sintered), rods, angles, shapes, sections, wire, fila ­ ments, plates, sheets, strip and foil C. Other Tantalum, unwrought or wrought, and articles thereof : B. Bars (other than bars not further prepared than sintered), rods, angles, shapes, sections, wire, filaments, plates, sheets , strip and foil C. Other Other base metals, unwrought or wrought, and articles thereof; cermets, unwrought or wrought, and articles thereof: A. Bismuth : II . Other B. Cadmium : II . Other C. Cobalt : II . Other D. Chromium : II . Other E. Germanium : II . Other F. Hafnium (celtium): II . Other G. Manganese : II . Other H. Niobium (columbium): II . Other 31 . 12.86 Official Journal of the European Communities  No L 373/53 30.3350 (cont 'd) 81.04 (cont 'd) IJ. Antimony : II . Other K. Titanium : II . Other : b) Other L. Vanadium : II . Other N. Thorium : II . Other b) Other (Euratom) O. Zirconium : II . Other P. Rhenium : II . Other Q. Gallium ; indium ; thallium : II . Other R. Cermets : II . Other CHAPTER 82 82.01 82.02 ex 82.03 82.05 82.06 82.07 82.08 82.09 82.11 82.12 82.13 82.14 30.3360 30.3370 30.3380 30.3390 30.3400 30.3410 30.3420 30.3430 30.3440 30.3450 30.3460 30.3470 Hand tools, the following : spades, shovels, picks, hoes, forks and - rakes ; axes, bill hooks and similar hewing tools ; scythes, sickles, hay knives, grass shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry Saws (non-mechanical) and blades for hand or machine saws (including toothless saw blades) Hand tools, the following : tinmen's snips, bolt croppers and the like ; perforating punches, pipe cutters ; spanners and wrenches (but not including tap wrenches), files and rasps Interchangeable tools for hand tools, for machine tools or for power:operated hand tools (for ex ­ ample, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw driving), including dies for wire drawing, extrusion dies for metal , and rock drilling bits Knives and cutting blades, for machines or for mechanical appliances Tool-tips and plates, sticks and the like for tool-tips, unmounted, of sintered metal carbides (for example, carbides of tungsten, molybdenum or vanadium) Coffee-mills , mincers, juice-extractors and other mechanical appliances, of a weight not exceed ­ ing 10 kg and of a kind used for domestic purposes in the preparation, serving or conditioning of food or drink Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor : B. Blades Razors and razor blades (including razor blade blanks, whether or not in strips) Scissors (including tailors shears), and blades therefor Other articles of cutlery (for example, secateurs, hair clippers, butchers' cleavers, paper knives); manicure and chiropody sets and appliances (including nail files) Spoons, forks, fish-eaters , butter-knives, ladles and similar kitchen or tableware '(d) (d) 82.14 A : South Korea. No L 373/54 Official Journal of the European Communities 31 . 12 . 86 Handles of base metal for articles falling within heading No 82.09, 82.13 or 82.14 Base metal fittings and mountings of a kind suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, caskets and the like (including automatic door closers); base metal hat-racks, hat pegs, brackets and the like Safes, strong-boxes, armoured or reinforced strong-rooms, strong-room linings and strong-room doors, and cash and deed boxes and the like, of base metal Filing cabinets , racks, sorting boxes, paper trays, paper rests and similar office equipment, of base metal , other than office furniture falling within heading No 94.03 Fittings for loose-leaf binders, for files or of stationery books, of base metal ; letter clips, paper clips, staples, indexing tags, and similar stationery goods, of base metal Statuettes and other ornaments of a kind used indoors, of base metal ; photograph, picture and similar frames, of base metal ; mirrors of base metal Lamps and lighting fittings, of base metal , and parts thereof, of base metal (excluding switches, electric lamp holders, electric lamps for vehicles, electric battery or magneto lamps, and other articles falling within Chapter 85 except heading No 85.22) Flexible tubing and piping, of base metal Clasps, frames with clasps for handbags and the like, buckles, buckle-clasps* hooks, eyes, eyelets , and the like, of base metal , of a kind commonly used for clothing, travel goods, handbags of other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal ; beads and spangles, of base metal Bells and gongs, non-electric, of base metal , and parts thereof of base metal Stoppers, crown corks, bottle caps, capsules, bung covers, seals and plombs, case corner protec ­ tors and other packing accessories, of base metal Sign-plates, name-plates, numbers, letters and other signs, of base metal Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material , of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomerated base metal powder, used for metal spraying 30.3480 30.3490 30.3500 30.3510 30.3520 30.3530 30.3540 30.3550 30.3560 30.3570 30.3580 30.3590 30.3600 30.3610 30.3620 30.3630 30.3640 30.3650 30.3660 30.3670 30.3680 82.15 CHAPTER 83 83.02 . 83.03 83.04 83.05 83.06 ; 83.07 83.08 83.09 83.11 83.13 83.14 83.15 CHAPTER 84 84.01 84.02 84.03 84.05 84.06 84.07 84.08 84.09 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers Auxiliary plant for use with boilers falling within heading No 84.01 (for example, economizers, superheaters, soot removers, gas recoverers and the like); condensers for vapour engines and power units Producer gas and water gas generators, with or without purifiers ; acetylene gas generators (water process) and similar gas generators, with or without purifiers Steam or other vapour power units , whether or not incorporating boilers Internal combustion piston engines Hydraulic engines and motors (including water wheels and water turbines) Other engines and motors Mechanically propelled road rollers No L 373/5531 . 12 . 86 Official Journal of the European Communities 30.3690 30.3700 30.3710 30.3720 30.3730 30.3740 30.3750 30.3760 30.3770 30.3780 30.3790 30.3800 30.3810 30.3820 30.3830 30.3840 30.3850 84.10 ex 84.11 84.12 84.13 84.14 84.15 84.16 84.17 84.18 84.19 84.20 84.21 84.22 84.23 84.24 84.25 84.26 Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measur ­ ing devices ; liquid elevators of bucket, chain , screw, band and similar kinds Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps ' and compressors, and free-piston generators for gas turbines); fans, blowers and the like, excluding products falling within subheadings Alia) and b) Air conditioning machines, self-contained, comprising a motor-driven fan and elements for changing the temperature and humidity of air . Furnace burners for liquid fuel (atomizers), for pulverized solid fuel or for gas ; mechanical stokers, mechanical grates, mechanical ash dischargers and similar appliances Industrial and laboratory furnaces and ovens, non-electric Refrigerators and refrigerating equipment (electrical and other) Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass-working machines) and cylinders therefor ! Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilizing, pasteurizing, steaming, drying, evaporating, vapourizing, condensing or cooling, not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters, non-electrical Centrifuges filtering and purifying machinery and apparatus (other than filter funnels, milk strainers and the like), for liquids or gases Machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, seal ­ ing, capsuling or labelling bottles, cans, boxes, bags or other containers ; other packing or wrap ­ ping machinery ; machinery for aerating beverages ; dish washing machines Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight-oper ­ ated counting and checking machines ; weighing machine weights of all kinds Mechanical appliances (whether or not hand operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers (charged or not); spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines Lifting, handling, loading or unloading machinery, telphers and conveyors (for example, lifts , hoists , winches, cranes, transporter cranes, jacks, pulley tackle, belt conveyors and teleferics), not being machinery falling within heading No 84.23 Excavating, levelling, tamping, boring and extracting machinery, stationary or mobile, for earth, minerals or ores (for example, mechanical shovels, coal-cutters , excavators, scrapers, levellers and bulldozers) ; pile-drivers ; snow-ploughs, not self-propelled (including snow-plough attachments) Agricultural and horticultural machinery for soil preparation or cultivation (for example, ploughs , harrows, cultivators, seed and fertilizer distributors); lawn and sports ground rollers Harvesting and threshing machinery ; straw and fodder presses ; hay or grass mowers ; winnowing and similar cleaning machines for seed, grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29) Dairy machinery (including milking machines) 30.3860 84.27 Presses, crushers and other machinery of a kind used in wine-making, cidermaking, fruit juice preparation or the like No L 373/56 Official Journal of the European Communities 31 . 12 . 86 84.28 84.29 84.30 84.31 84.32 84.33 84.34 84.35 84.36 84.37 84.38 84.39 84.40 84.41 30.3870 30.3880 30.3890 30.3900 30.3910 30.3920 30.3930 30.3940 30.3950 30.3960 30.3970 30.3980 30.3990 30.4000 Other agricultural , horticultural , poultry-keeping and bee-keeping machinery ; germination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm type machinery) for the working of cereals or dried leguminous vegetables Machinery, not falling within any other heading of this Chapter, of a kind used in the following food or drink industries : bakery, confectionery, chocolate manufacture, macaroni, ravioli or simi ­ lar cereal food manufacture, the preparation of meat, fish, fruit or vegetables (including mincing or slicing machines), sugar manufacture or brewing Machinery for making or finishing cellulosic pulp, paper or paperboard Book-binding machinery, including book-sewing machines Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp, paper or paperboard Machinery, apparatus and accessories for type-founding or type-setting ; machinery, other than the machine-tools of heading No 84.45 , 84.46 or 84.47 for preparing or working printing blocks, plates, or cylinders ; printing type, impressed flongs and matrices printing blocks, plates and cylinders ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) Other printing machinery ; machines for use ancillary to printing Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling, throwing and reeling (including weft-winding) machines Weaving machines, knitting machines and machines for making gimped yarn, tulle , lace, embroidery, trimmings, braid or net ; machines for preparing yarns for use on such machines, in ­ cluding warping and warp sizing machines Auxiliary machinery for use with machines of heading No 84.37 (for example, dobbies, jac ­ quards, automatic stop motions and shuttle changing mechanisms); parts and accessories suit ­ able for use solely or principally with the machines of the present heading or with machines fall ­ ing within heading No 84.36 or 84.37 (for example, spindles and spindle flyers , card clothing, combs, extruding nipples, shuttles, healds and heald-lifters and hosiery needles) Machinery for the manufacture or finishing of felt in the piece or in shapes, including felt-hat making machines and hat-making blocks Machinery for washing, cleaning, drying, bleaching", dyeing, dressing, finishing or coating textile yarns, fabrics or made-up textile articles (including laundry and dry-cleaning machinery); fabric folding, reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor covering for applying the paste to the base fabric or other support ; machines of a type used for printing a repetitive design , repetitive words or overall colour on textiles , leather, wall ­ paper, wrapping paper, linoleum or other materials , and engraved or etched plates, blocks or rollers therefor Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines III . Parts ; furniture specially designed for sewing machines B. Sewing machine needles ' 30.4010 84.42 Machinery (other than sewing machines) for preparing, tanning or working hides, skins or leather (including boot and shoe machinery) 84.4330.4020 Converters , ladles, ingot moulds and casting machines, of a kind used in metallurgy and in metal foundries No L 373/5731 . 12. 86 Official Journal of the European Communities 84.44 84.45 30.4030 30.4040 Rolling mills and rolls therefor Machine-tools for working metal or metal carbides, not being machines falling within heading No 84.49 or 84.50 30.4050 30.4060 30.4070 30.4080 30.4090 30.4100 30.4110 30.4120 30.4130 30.4140 30.4150 30.416,0 30.4170 30.4180 30.4190 30.4200 84.46 84.47 84.48 84.49 84.50 84.51 84.52 84.54 84.55 84.56 84.57 84.58 84.59 84.60 84.61 ex 84.62 Machine-tools for working stone, ceramics, concrete, asbestos-cement and like mineral materials or for working glass in the cold, other than machines falling within heading No 84.49 Machine-tools for working wood, cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 Accessories and parts suitable for use solely or principally with the machines falling within head ­ ing Nos 84.45 to 84.47 , including work and tool holders, self-opening dieheads, dividing heads and other appliances for machine-tools ; tool holders for any type of tool or machine-tool for working in the hand Tools for working in the hand, pneumatic or with self-contained non-electric motor Gas-operated welding, brazing, cutting and surface tempering appliances Typewriters , other than typewriters incorporating calculating mechanisms ; cheque-writing machines Calculating machines ; accounting machines, cash registers, postage-franking machines, ticket ­ issuing machines and similar machines, incorporating a calculating device Other office machines (for example, hectograph or stencil duplicating machines, addressing machines , coin-sorting machines, coin-counting and wrapping machines, pencil-sharpening machines, perforating and stapling machines) Parts and accessories (other than covers, carrying cases and the like) ' suitable for use solely or principally with machines of a kind falling within heading No 84.51 , 84.52, 84.53 or 84.54 Machinery for sorting, screening, separating, washing, crushing, grinding or mixing earth, stone, ores or other mineral substances, in solid (including powder and paste) form ; machinery for agglomerating, moulding or shaping solid mineral fuels , ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand Glass-working machines (other than machines for working glass in the cold); machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves Automatic vending machines (for example, stamp, cigarette, chocolate and food machines), not being games of skill or chance Machines and mechanical appliances, having individual functions, not falling within any other heading of this Chapter Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides, for glass, for mineral materials (for example, ceramic pastes, concrete or cement) or for rubber or artificial plastic materials Taps, cocks, valves and similar appliances, for pipes, boiler shells , tanks, vats and the like, including pressure-reducing valves and thermostatically controlled valves Ball , needle or needle roller bearings, excluding ball bearings with greatest external diameter not more than 30 mm (*) 30.4210 84.63 Transmission shafts , cranks, bearing housings, plain shaft bearings, gears and gearing (including friction gears arid gearboxes and other variable speed gears), flywheels , pulleys and pulley blocks, clutches and shaft couplings No L 373/58 Official Journal of the European Communities 31 . 12 . 86 84.6430.4220 30.4230 Gaskets and similar joints of metal sheeting combined with other material (for example, asbestos, felt and paperboard) or of laminated metal foil ; sets or assortments of gaskets and similar joints, dissimilar in composition, for engines, pipes, tubes and the like, put up in pouches, envelopes or similar packings Machinery parts, not containing electrical connectors, insulators, coils , contacts or other electrical features and not falling within any other heading in this Chapter 84.65 CHAPTER 85 85.0130.4240 30.4250 30.4260 30.4270 30.4280 30.4290 30.4300 30.4310 30.4320 30.4330 30.4340 Electrical goods of the following descriptions : generators, motors, converters (rotary or static), transformers, rectifiers and rectifying apparatus ; inductors : B. Other : I. Generators, motors (whether or not equipped with .speed reducing, changing or step-up gear) and rotary converters : a) Synchronous motors of an output of not more than 1 8 watts II . Transformers, static converters , rectifiers and rectifying apparatus ; inductors (e) C. Parts Electro-magnets ; permanent magnets and articles of special materials for permanent magnets, being blanks of such magnets ; electro-magnetic and permanent magnet chucks, clamps, vices and similar work holders ; electro-magnetic clutches and couplings ; electro-magnetic brakes ;  electro-magnetic lifting heads Electric accumulators Tools for working in the hand, with self-contained electric motor Electro-mechanical domestic appliances, with self-contained electric motor Shavers and hair clippers, with self-contained electric motor Electrical starting and ignition equipment for internal combustion engines (including ignition magnetos, megneto-dynamos, ignition coils , starter motors, sparking plugs and glow plugs); generators (dynamos and alternators) and cut-outs for use in conjunction with such engines Electrical lighting and signalling equipment and electrical windscreen wipers, defrosters and demisters , for cycles or motor vehicles Portable electric battery and  magneto lamps, other than lamps falling within heading No 85.09 (d) Industrial and laboratory electric furnaces, ovens and inductions and dielectric heating equip ­ ment ; electric or laser-operated welding, brazing, soldering or cutting machines and apparatus Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating appar ­ atus and electric space heating apparatus ; electric hairdressing appliances (for example, hair dryers , hair curlers , curling tong heaters) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon, excluding microwave ovens 85.02 85.04 85.05 85.06 85.07 85.08 85.09 85.10 . 85.11 ex 85.12 30.4350 85.13 Electrical line telephonic and telegraphic apparatus (including such apparatus for carrier-current line systems) 30.4360 85.14 Microphones and stands therefor ; loudspeakers ; audio-frequency electric amplifiers (d) 85.10 B : Hong Kong. (e) For other static converters (85.01 B ex II), the reference base referred to in Article 14 is set at 1 %. No L 373/5931 . 12 . 86 Official Journal of the European Communities 30.4370 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound re ­ corders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broad ­ casting and television transmission and reception apparatus (including receivers incorporat ­ ing sound recorders or reproducers) and television cameras ; I. Transmitters II . Transmitter-receivers IV. Television cameras (e) B. Other apparatus II . Other C. Parts of the goods of subheadings A and B above : II . Other : a) Cabinets and cases b) Parts of base metal , obtained by turning bars, angles, shapes, sections or wire, of solid section, the greatest diameter of which does not exceed 25 mm 30.4380 85.16 Electric traffic control equipment for railways, roads or inland waterways and equipment used for similar purposes in port installations or upon airfields 30.4390 85.17 Electric sound or visual signalling apparatus (such as bells , sirens, indicator panels, burglar and fire alarms), other than those of heading No 85.09 or 85.16 30.4395 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits (for example, switches, relays, fuses, lightning arresters, surge suppressors, plugs, lampholders and junction boxes); resistors , fixed or variable (including potentiometers), other than heating resistors ; printed circuits ; switch-boards (other than telephone switch-boards) and control panels (e) 30.4400 85.20 Electric filament lamps and electric discharge lamps (including infra-red and ultra-violet lamps); arc-lamps : B. Other lamps C. Parts 30.4410 85.21 Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes, cathode-ray tubes, television camera tubes , and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes, transistors and similar semi-con ­ ductor devices ; light emitting diodes ; electronic microcircuits : ex A. Valves and tubes, excluding cathode-ray tubes listed in Annex I B. Photocells , including photo transistors 30.4420 85.22 Electrical appliances and apparatus, having individual functions, not falling within any other heading of this Chapter 30.4430 85.23 Insulated (including enamelled or anodized) electric wire, cable, bars, strip and the like (includ ­ ing co-axial cable), whether or not fitted with connectors : B. Other (*) (e) 30.4440 85.24 Carbon brushes, arc-lamp carbons, battery carbons, carbon electrodes and other carbon articles of a kind used for electrical purposes (e For television cameras (85.15 A IV), the reference base referred to in Article 14 is set at 1 %. . . ,oc ' For electrical apparatus for making and breaking electrical circuits (85.19), the reference base is set at 1 %. For electrical wire, cable (85.23 B), the reference base is set at 1 %. For valves and tubes (subheadings 85.21 ex A and B), the reference base is set at 1 % . No L 373/60 Official Journal of the European Communities 31 . 12 . 86 30.4450 85.25 Insulators of any material 30.4460 85.26 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insu-. lating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly, but not including insulators falling within heading No 85.25 30.4470 85.27 Electrical conduit tubing and joints therefor, of base metal lined with insulating material 30.4480 85.28 Electrical parts of machinery and apparatus, not being goods falling within any of the preceding headings of this Chapter 30.4490 CHAPTER 86 RAILWAY AND TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THERE ­ OF; RAILWAY AND TRAMWAY TRACK FIXTURES AND FITTINGS ; TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS (NOT ELECTRICALLY POWERED) CHAPTER 87 30.4500 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or- pulleys 30.4510 ex 87.02 Motor vehicles for the transport of persons, goods or materials (including sports motor vehicles, other than those falling within heading No 87.09) excluding new motor vehicles of a cylinder capacity up to 3 000 cm3 (NIMEXE code 87.02-21 and 23) and other new cars for the transporta ­ tion of goods (NIMEXE code 87.02-86) (a) 30.4520 87.03 Special purpose motor lorries and vans (such as breakdown lorries , fire-engines, fire-escapes, road sweeper lorries , snow-ploughs, spraying lorries, crane lorries , searchlight lorries , mobile workshops and mobile radiological units), but not including the motor vehicles falling within heading No 87.02 30.4530 87.04 Chassis fitted with engines, for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 30.4540 87.05 Bodies (including cabs) for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 30.4550 87.06 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 30.4560 87.07 Works trucks, mechanically propelled, of the type used in factories, warehouses, dock areas or airports for short distance transport or handling of goods (for example, platform trucks, fork-lift trucks and straddle carriers); tractors of the type used on railway station platforms ; parts of the foregoing vehicles 30.4570 87.08 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles I 30.4580 87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds 30.4590 87.10 Cycles (including delivery bicycles), not motorized (*) &gt; 30.4600 87 . 1 1 Invalid carriages, whether or not motorized or otherwise mechanically propelled 30.4610 87.12 Parts and accessories of articles falling within heading No 87.09, 87.10 or 87.1 1 (*) (a) 30.4620 87.13 Baby carriages and parts thereof 30.4630 87.14 Other vehicles (including trailers), not mechanically propelled, and parts thereof 30.4640 CHAPTER 88 AIRCRAFT AND PARTS THEREOF ; PARACHUTES ; CATAPULTS AND SIMILAR AIRCRAFT LAUNCHING GEAR ; GROUND FLYING TRAINERS 30.4650 CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES (a) The asterisk covers only subheading 87 . 1 2 B. 31 . 12 . 86 Official Journal of the European Communities No L 373/61 CHAPTER 90 30.4660 90.01 Lenses, prisms, mirrors and other optical elements, of any material , unmounted, other than such elements of glass not optically worked ; sheets or plates, of polarizing material 30.4670 90.02 Lenses, prisms, mirrors and other optical elements of any material , mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked 30.4680 90.04 Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other 30.4685 90.05 Refracting telescopes (monocular and binocular), prismatic or not 30.4690 90.06 Astronomical instruments (for example, reflecting telescopes, transit instruments and equatorial telescopes), and mountings therefor, but not including instruments for radio-astronomy 30.4700 90.07 Photographic cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 85.20 30.4710 90.08 Cinematographic cameras, projectors, sound recorders and sound reproducers but not including re-recorders or film editing apparatus ; any combination of these articles 30.4715 90.09 Still image projectors ; photographic enlargers and reducers 30.4720 90.10 Apparatus and equipment of a kind used in photographic or cinematographic laboratories, not falling within any other heading in this Chapter ; photocopying apparatus (whether incorporating an optical system or of the contact type) and thermocopying apparatus ; screens for projectors 30.4730 90.1 1 Microscopes and diffraction apparatus, electron and proton 30.4740 90.12 Compound optical microscopes, whether or not provided with means for photographing or pro ­ jecting the image 30.4750 90.13 Optical appliances and instruments (but not including lighting appliances other than searchlights or spotlights), not falling within any other heading of this Chapter ; lasers, other than laser diodes 30.4760 90.14 Surveying (including photogrammetrical surveying), hydrographic, navigational, meteorological , hydrological and geophysical instruments ; compasses ; rangefinders 30.4770 90.15 Balances of a sensitivity of 5 eg or better, with or without their weights 30.4780 90.16 Drawing, marking-out and mathematical calculating instruments, drafting machines, panto ­ graphs, slide rules, disc calculators and the like ; measuring or checking instruments, appliances , and machines, not falling within any other heading of this Chapter (for example, micrometers, callipers , gauges, measuring rods, balancing machines); profile projectors / ' , 30.4790 90.17 - Medical , dental , surgical and veterinary instruments and appliances (including electromedical apparatus and ophthalmic instruments) 30.4800 90.18 Mechano-therapy appliances ; massage apparatus ; psychological aptitude-testing apparatus ; arti ­ ficial respiration , ozone therapy, oxygen therapy, aerosol therapy or similar apparatus ; breathing appliances (including gas masks and similar respirators) 30.4810 90.19 Orthopaedic appliances, surgical belts, trusses and the like ; splints and other fracture appliances ; artificial limbs, eyes, teeth and other artificial parts of the body ; hearing-aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability 30.4820 90.20 Apparatus based on the use of X-rays or of the radiations from radioactive substances (including radiography and radiotherapy apparatus); X-ray generators ; X-ray tubes ; X-ray screens ; X-ray high tension generators ; X-ray control panels and desks ; X-ray examination or treatment tables, chairs and the like No L 373/62 Official Journal of the European Communities 31 . 12 . 86 30.4830 90.21 Instruments, apparatus or models, designed solely for demonstrational purposes (for example, in education or exhibition), unsuitable for other uses 30.4840 90.22 Machines and appliances for testing mechanically the hardness, strength, compressibility, elas ­ ticity and the like properties of industrial materials (for example, metals , wood textiles, paper or plastics) 30.4850 90.23 Hydrometers and similar instruments ; thermometers, pyrometers, barometers, hygrometers, psy ­ chrometers, recording or not ; any combination of these instruments 30.4860 90.24 Instruments and apparatus for measuring, checking or automatically controlling the flow, depth, pressure or other variables of liquids or gases, or for automatically controlling temperature (for example, pressure gauges, thermostats , level gauges, flow meters, heat meters , automatic oven ­ draught regulators), not being articles falling within heading No 90. 14 30.4870 90.25 Instruments and apparatus fdr physical or chemical analysis (such as polarimeters, refracto ­ meters, spectrometers, gas analysis apparatus), instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like (such as viscometers, porosi ­ meters, expansion meters); instruments and apparatus for measuring or checking quantities of heat, light or sound (such as photometers (including exposure meters), calorimeters); microtomes 30.4880 90.26 Gas, liquid and electricity supply or production meters ; calibrating meters therefor 30.4890 90.27 Revolution counters, production counters, taximeters, mileometers, pedometers, and the like, speed indicators (including magnetic speed indicators) and tachometers (other than articles falling within heading No 90.14); stroboscopes 30.4900 90.28 Electrical measuring, checking, analyzing or automatically controlling instruments and apparatus 30.4910 90.29 Parts or accessories suitable for use solely or principally with one or more of the articles falling within heading No 90.23 , 90.24, 90.26, 90.27 or 90.28 CHAPTER 91 30.4920 91.01 Pocket-watches, wrist-watches, and other watches, including stop-watches (d) 30.4930 91.03 Instrument panel clocks and clocks of a similar type, for vehicles, aircraft or vessels 30.4940 91.05 Time of day recording apparatus ; apparatus with clock or watch movement (including secondary movement) or with synchronous motor, for measuring, recording or otherwise indicating intervals of time 30.4950 91.06 Time switches with clock or watch movement (including secondary movement) or with synchron ­ ous motor 30.4960 91.08 Watch movements assembled 30.4970 91.10 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof 30.4980 91.11 Other clock and watch parts CHAPTER 92 30.4990 ex 92.01 Pianos (including automatic pianos , whether or not with keyboards), excluding new upright pianos ; harpsichords and other keyboard stringed instruments ; harps but not including aeolian harps 30.5000 92.02 Other string musical instruments 30.5010 92.03 Pipe and reed organs, including harmoniums and the like (d) Preferences are not to be granted to products originating in Hong Kong. 31 . 12. 86 Official Journal of the European Communities No L 373/63 30.5020 92.04 Accordions, concertinas and similar musical instruments ; mouth organs 30.5030 92.05 Other wind musical instruments 30.5040 92.06 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets) 30.5050 92.07 Electro-magnetic, electrostatic, electronic and similar musical instruments (for example, pianos, organs, accordions) 30.5060 92.08 Musical instruments not falling within any other heading of this Chapter (for example, fair ­ ground organs, mechanical street organs, musical boxes, musical saws); mechanical singing birds ; decoy calls and effects of all kinds ; mouthblown sound signalling instruments (for example, whistles and boatswains ' pipes) 30.5070 92.10 Palrts and accessories of musical instruments, including perforated music rolls and mechanisms for musical boxes ; metronomes, tuning forks and pitch pipes of all kinds 30.5080 92.13 Other parts and accessories of apparatus falling within heading No 92.1 1 30.5090 CHAPTER 93 ARMS AND AMMUNITION ; PARTS THEREOF CHAPTER 94 30.5100 94.01 Chairs and other seats (other than those falling within heading No 94.02), whether or not convert ­ ible into beds, and parts thereof : B. Other : I. Specially designed for aircraft II . Other (*)(e). 30.51 10 94.02 Medical , dental , surgical or veterinary furniture (for example, operating tables, hospital beds with mechanical fittings); dentists ' and similar chairs with mechanical elevating, rotating or reclining movements ; parts of the foregoing articles 30.5120 94.04 Mattress supports ; articles of bedding or similar furnishing fitted with springs or stuffed or inter ­ nally fitted with any material or of expanded foam or sponge rubber or expanded foam or sponge artificial plastic material , whether or not covered (for example, mattresses, quilts , eiderdowns, cushions, pouffes and pillows) 30.5130 CHAPTER 95 ARTICLES AND MANUFACTURES OF CARVING OR MOULDING MATERIAL 30.5140 CHAPTER 96 BROOMS, BRUSHES, POWDER-PUFFS AND SIEVES, EXCLUDING PAINT, DISTEM ­ PER, VARNISH AND SIMILAR BRUSHES, BRUSHES FOR COSMETICS AND PER ­ SONAL TOILETRY, AND OTHER BRUSHES OR BROOMS LISTED IN ANNEX A TO THE PRESENT REGULATION CHAPTER 97 30.5150 97.01 Wheeled toys designed to be ridden by children (for example, toy bicycles and tricycles and pedal motorcars); dolls ' prams and dolls ' pushchairs 30.5153 97.02 Dolls (d) 30.5156 97.04 Equipment for parlour, table and funfair games for adults or children (including billiard tables and pintables and table-tennis requisites) (d) 30.5160 97.06 Appliances, apparatus , accessories and requisites for gymnastics or athletics, or for sports and outdoor games (other than articles falling within heading No 97.04) 30.5170 97.07 Fish-hooks, line fishing rods and tackle ; fish landing nets and butterfly nets ; decoy 'birds', lark mirrors and similar hunting or shooting requisites : A. Fishhooks unmounted (d) Hong Kong. (e) For products falling within subheading 94.01 B II , the reference base referred to in Article 14 is set at 1 %. No L 373/64 Official Journal of the European Communities 31 . 12 . 86 30.5180 97.08 Roundabouts, swings, shooting galleries and other fairground amusements ; travelling circuses, travelling menageries and travelling theatres 30.5190 CHAPTER 98 MISCELLANEOUS MANUFACTURED ARTICLES (*) (a) (a) The asterisk only covers heading No 98 . 1 5 . 31 . 12 . 86 Official Journal of the European Communities No L 373/65 ANNEX III List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT -COUNTRIES 048 Yugoslavia 066 Romania 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan (2) 228 Mauritania 232 Mali (2) 236 Burkina Faso ( ) 240 Niger (2) 2 244 Chad (2) 247 Republic of Cape Verde (2) 248 Senegal 252 Gambia (2) 257 Guinea Bissau (2) 260 Guinea (2) 264 Sierra Leone (2) 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo (2) 284 Benin (2) 288 Nigeria 302 Cameroon 306 Central African Republic ( : ) 310 Equatorial Guinea (2) 3 1 1 Sao Tome and Principe O 314 Gabon 318 Congo . 322 Zaire 324 Rwanda (:) 328 Burundi ( 2) 330 Angola 334 Ethiopia (2 ) 338 Djibouti (2 ) 342 Somalia Q 346 Kenya 350 Uganda (2) 352 Tanzania (2) 355 Seychelles and dependencies (2) 366 Mozambique 370 Madagascar 373 Mauritius 375 Comoros (2) 378 Zambia 382 Zimbabwe 386 Malawi (2) 391 Botswana (2) 393 Swaziland 395 Lesotho (2) 412 Mexico 416 Guatemala 421 Belize 424 Honduras 428 El Salvador » 432 Nicaragua 436 Costa Rica 442 Panama 448 Cuba 449 St Christopher and Nevis 452 Haiti (2) 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 500 Ecuador 504 Peru ' 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 628 Jordan 623 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 652 North Yemen (2) 656 South Yemen (2) 660 Afghanistan (2) 662 Pakistan 664 India 666 Bangladesh (2) 667 Maldives (2) 669 Sri Lanka 672 Nepal (2) 675 Bhutan (2) 676 Burma 680 Thailand 684" Laos (2) 690 Vietnam 696 Kampuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore , 708 Philippines 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands 807 Tuvalu 812 Kiribati 815 Fiji 816 Vanuatu 817 Tonga (2) 819 Western Samoa (2) (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature ' (Regulation (EEC) No 3639/86 (OJ No L 336, 29.1 1 . 1986, p. 46)). (2) This country is also included in Annex IV. No L 373/66 Official Journal of the European Communities 31 . 12 . 86 B. COUNTRIES AND TERRITORIES i dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland (') 413 Bermuda 446 Anguilla 454 Turks and Caicos Islands 455 West Indies 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 478 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island , Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 808 American Oceania (2 ) 809 New Caledonia and dependencies 811 Wallis and Futuna Islands 813 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories , British Antarctic Territories) Note : The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') As from the entry into force of the Treaty, signed in Brussels on 13 March 1984, amending the Treaties establishing the European Communities with regard to Greenland or of interim measures agreed in the Council . (: ) American Oceania includes : Guam , American Samoa (including Swain 's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). No L 373/6731 . 12 . 86 Official Journal of the European Communities ANNEX IV List of least-developed developing countries 224 Sudan 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Republic of Cape Verde 252 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 280 Togo . 284 Benin 306 Central African Republic 310 Equatorial Guinea 311 SÃ ¢o TomÃ © and Principe 324 Rwanda 328 Burundi 334 Ethiopia 338 Djibouti 342 Somalia 350 Uganda 352 Tanzania 355 Seychelles and dependencies 375 Comoros 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 652 North Yemen 656 South Yemen 660 Afghanistan 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 684 Laos 817 Tonga 819 Western Samoa